     Case 19-05831-LA11                     Filed 02/09/21               Entered 02/09/21 16:22:50                        Doc 187   Pg. 1 of
                                                                           49



 1   JohnL. Smaha, Esq., Bar No. 95855
     Gustavo E. Bravo, Esq., Bar No. 218752
 2   SMAHA LAW GROUP
     2398 San Diego Avenue
 3   San Diego, California 92110
     Telephone:    (619) 688-1557
 4   Facsimile:    (619) 688-1558
 5   Attorneys for Debtor. Dana Aaron Linett
 6
 7
 8                                        UNITED STATES BANKRUPTCY COURT
 9                                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    Inre                                                                        CASE NO. : 19-05831-LAll
12
      DANA AARON LINETT                                                           Chapter 11
13                                                                                DEBTOR-IN-POSSESSION MONTHLY
14                                             Debtors.                           OPERATING REPORT FOR THE MONTH
                                                                                  OF NOVEMBER 2020
15
16              TO THE HONORABLE LOUISE DECARL ADLER, UNITED STATES BANKRUPTCY
17   JUDGE:
18              Debtor and Debtor-in-Possession, Dana Aaron Linett ("Debtor") hereby files his monthly
19   Operating Report pursuant to the United States Trustee's Operating and Reporting Requirements for
20   Chapter 11 cases.

21
22   Dated: February 9, 2021                                                         /s/ Gustavo E. Bravo
                                                                                     Gustavo E. Bravo, Esq.
23                                                                                   SMAHA LAW GROUP, APC
                                                                                     Attorneys for Debtor,
24                                                                                   Dana Aaron Linett
25   C:\Users\mdawson\Smaha Law Group\SmahaDocuments • Documents\Linett, Dana\Operating.Report\100 0.R.Cover (Standard).wpd


26
27
28


        DEBTOR-IN-POSSESSION MONTHLY OPERATING REPORT FOR THE MONTH OF NOVEMBER 2020
                                                                              1
    Case 19-05831-LA11                                 Filed 02/09/21                      Entered 02/09/21 16:22:50                       Doc 187   Pg. 2 of
                                                                                             49



                             UNITED STATES OEPARTENTOF JUSTICE
                             OFFICE OF THE UNITED STATES TRUSTEE
                             SOUTHERN DISTRICT OF CALJFORNIA

In Re: DANA AARON LINETT                                                  CHAPTER 11 (BUSINESS)

                                                                          CASE NO. 19-05831-LAi 1
                                                                          OPERATING REPORT NO. 14
                                            Debtor{s}.                    FOR THE MONTH ENDING: November 30, 2020


                             1. CASH RECEIPTS AND DISBURSEMENTS
                                      A. (GENERAL ACCOUNT")

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                          $   373,901.46

2. LESS:                     TOTAL DISBURSEMENTS PER ALL PRlOR GENERAL
                             ACCOUNT REPORTS                                                                                                     $   363,145.23

3. BEGINNING BALANCE:                                                                                                                            $    10,756.23

4. RECEIPTS DURING. CURRENT PERIOD

              ACCOUNTS RECEIVABLE- PRE-FILING                                                                      $
              ACCOUNTS RECEIVABLE - POST-FILING                                                                    $           10,000.00
              GENERAL SALES                                                                                        $            8,552.00
              OTHER ' (SPECtFY): CONSIGNED MATERIAL TO THIRD PARTY AUCTION HOUSE                                   $
              OTHER •• (SPEC!FY):                                                                                  $


                                                            TOTAL RECEPTS THIS PERIOD:                                                           $    18.552.00
5. BALANCE:                                                                                                                                      $    18,552.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

              TRANSFERS TO OTHER DIP ACCOUNTS                                                                      $            2,500.00
              DISBURSEMENTS                                                                                        s
                      US Bank General Account - 4446                                                               $           16,957.52
                      Walmart Money Cash Card 4556                                                                 $
                      Walmart Money Cash Card 6221                                                                 $
                      Walmart Money Cash Card 6229                                                                 $


  TOTAL DISBURSEMENTS THIS PERIOD....                                                                                                            $    19,457.52

7. ENDING BALANCE                                                                                                                                S     9,850.71

8. GENERAL ACCOUNT NUMBER:           · 4446
   DEPOSITORY NAME AND LOCATION: US Bank • Rancho Santa Fe, CA


• .41/ receipts must oo depoistecf into /he general account
..Include receipts from the sale of any real or personal property out of the ord1i1a,y course of bUsiness; attach an exhibff
specifying what was sold, to whom. limns. and dale of the Cowt Ore/er or Report of Sale.
'''This ,,mount should be the same as· the Iota/ from page 2.
    Case 19-05831-LA11                           Filed 02/09/21       Entered 02/09/21 16:22:50            Doc 187      Pg. 3 of
                                                                        49




                                 TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD

                     CHECK
 DATE               NUMBER                        PAYEE                                 PURPOSE                         AMOUNT
                                                                 General Account




                 SEE ATTACHED SCHEDULES




                                                                                   TOTAL DISBURSEMENTS THIS PERIOD: $




Add additions/ pages esnecesse,y to include all disbursements.
                Case 19-05831-LA11                            Filed 02/09/21                      Entered 02/09/21 16:22:50                                           Doc 187                    Pg. 4 of
                                                                                                    49
                                                                         Early American Numismatics / Dana Llnett
                                                                                          TRANSACTION REPORT
                                                                                               November 2020


DATE          TRAHSACTION   NUM ADJ NAME                MEMOIDESCRIPJlON                                                                                                                              AMOUNT 8AI.ANCE




-
              TYPE
USB1n<4446-Genenil
 lloglmlng                                                                                                                                                                                                         10,258.12

11/Gl/2020

 111D112D2D

 11/G3/2020

 1lf0.4/2020
                Elpenso

                Expcoso

                e_...,

                Expcoso
                                 No

                                 No

                                 No

                                 No
                                       PQ)'l)III

                                       Poypal

                                       USPS

                                       PQ)'l)III
                                                                                                                                                    USBank4446•
                                                                                                                                                    Gonoral
                                                                                                                                                    US8ank4446-
                                                                                                                                                    Gonoral
                                                                                                                                                    USBank4446-
                                                                                                                                                    General
                                                                                                                                                    US Bonlc 4446 •
                                                                                                                                                    General
                                                                                                                                                                        --
                                                                                                                                                                        lnvenloly Pun:hao
                                                                                                                                                                        "-litio.,
                                                                                                                                                                        ~
                                                                                                                                                                        Pcsll!ga & Dellvoiy

                                                                                                                                                                        lnvonlmyPui,:haso
                                                                                                                                                                        PDS1pet1Hon
                                                                                                                                                                                                       •100.00 10,168.12

                                                                                                                                                                                                       -244.8S

                                                                                                                                                                                                       •165.45

                                                                                                                                                                                                       •109.60
                                                                                                                                                                                                                    9.911.47

                                                                                                                                                                                                                    9,746.02

                                                                                                                                                                                                                    9.638.42

 11/0,4/2020    Expenso          No    PQ)'l)III                                                                                                    us Bonlc 4446 •     lnven!DryPurclulso               -64.99     9,571.43
                                                                                                                                                    GonornJ             Paolpelilion




                                                                                                                                                    -
 11 f0.4/2020   Elpcnse          No    Paypal                                                                                                       US Banlc 4446 •                                    ..11.38      9,150.05
                                                                                                                                                    Gononll             lnvoo!oty   -
                                                                                                                                                                        Po,ti,olilion
 11 f0.4/2020   ~           1238 No    Dolla°"'10!J                                                                                                 US Bank 4446 •      P-Mocrcal&;,ot,oo                -64.92     9,095.13

 11f0.4/2020    ~           1239 No    JMOConsul!lng    oc:tHII                                                                                     USBank4446·         -...,,i,,g                     -772.50     8,322.03
                                                                                                                                                    Gonoml
 I 1IOOl2ll20   Exponso          No    USPS                                                                                                         US Bank 4446 •      Poolage&Dollvor)I                -79.75    8,242.28
                                                                                                                                                    Gonornl
1ll00/2020      Dopo,11          No                     cDopo,ll In Bronch/Slore 11/06/2003:33:34 PM 1:M90 PACIFICIUGHLANDS RANCH PKWY SAN ll!EGOCA USB<ri<44-C6•       Wcbfo<go1670                  "3,000.00    5,242.BS
                                                        3482                                                                                        Gonoral
 11/0ill2020    E,q,ortso        No    USPS                                                                                                         USB1w>k44-C6·       " - & Dollvery                   -71.95     5,1711.93
                                                                                                                                                    Gonoral
 11/0Sl2020     Exponso          No    PQ)'plll                                                                                                     US Bank 4446 •      lnvcnto,yl'utchaso              -575.00    4.595.93
                                                                                                                                                    Genoral             POSl;>Ol!llon
 11/09/2020     Exponso          No    Paypol                                                                                                       USBanl<44-C6·       lnvonlOlyl'utchaso               -78.00    4,519.93
                                                                                                                                                    Ger.oral            Poolpolil!on
 11iml2020      E,ponse          No    Paypol                                                                                                       USBank4446•                                          -69.00     4,450.93
                                                                                                                                                    Ganoral             lnYenloly -
                                                                                                                                                                        Poslpl!ltlcn
 11/09/2020     E.q,ooso         No    Po,plll                                                                                                      USllonl<4446•       lnvonlolyl'ultllaso             -630.52     3.820,41
                                                                                                                                                    Gcnoml              Pootpolitlo!l
                                                                                                                                                    USBarl<4446·        lnvonloryf'uldlaso              -379.95     3,440.48




                                                                                                                                                      --
 11/0912C2D     Expon,o          Na    Paypol
                                                                                                                                                    Gonon,J             Postpctl!Jon
 11/10/2020     Exponso          No    Paypol                                                                                                       USBank4446·         lnvcnloly Ptm:hoso              -129.50     3.310.98
                                                                                                                                                    General             PCOll)Otition




                                                                                                                                                    -
 11n01202D      Exponso          No    Paypol                                                                                                       USl3ank44-C6·                                       -267.00     3.043.96

 11/10/2020     Depm/1           No    Po,plll
                                                                                                                                                    Gonor,1
                                                                                                                                                    US11ank4446•
                                                                                                                                                                        _..,._
                                                                                                                                                                        Poslpcdlor,
                                                                                                                                                                                                         20.00      3.063.96
                                                                                                                                                                        Po,lpClllon
 11/1Cl/2020    EJponso          No    Poypo!                                                                                                       USl!m*4446·         lnvonlofyPun:hao                 -19.99     3.l)43.97
                                                                                                                                                    Gonoml              Pclq)etlllon




                                                                                                                                                    -- --
 11/IC/2020     E.q,ensa         No    P-1                                                                                                          US Bank4446 •       lnvontoryl'un:llaoo             -299.12     2,750.85

 1111G'2020     Elponso          No    Poypal
                                                                                                                                                    Gonor,1
                                                                                                                                                    USElm*4446·
                                                                                                                                                                        ........,._
                                                                                                                                                                        Po,lpO!itian
                                                                                                                                                                                                         .......    2,728.38
                                                                                                                                                                        Poslpollllcn
                                                                                                                                                                                                                    2,660.111
 11/10/2ll21l   E.q,enoa         No    P-1                                                                                                          USBanlc44<6•        "
                                                                                                                                                                        p~
                                                                                                                                                                          '--                            -o7.75

 11111/2020     Doposlt          No                     Uriva<llly ol Nomt Damo                                                                     USBank44-C6·                                       5,788.50     8,449.11
                                                                                                                                                    Ganoral




                                                                                                                                                    -
 11/11/2020     E.q,enso    1241 No    SDGE                                                                                                         USBank4446·         Ul!!llla:S:Eloctdclly            ·19.73     8,429.38
                                                                                                                                                    Gcnoni
 11/11/2020     Expenso     1242 No    SDGE                                                                                                         USBank4&46·         Ull!illos:Eledr                 -120.97     8.30U1

 11n1l2020      e_...       12'3 No    ModlcamPmmium                                                                                                USllonk44-C6·       """-'!Mocrcal~                  "'33.80     7,874.111
                                                                                                                                                    Ganoml
 11/12/2020     E,ponso          No    Pllypol                                                                                                      US Bank 4448 •      ltMmtoryPurchasv                 -35.88     7,838.73
                                                                                                                                                    Ganoni              PosOpelll!on




                                                                                                                                                    --
 11/12/2020     exp....          No    Paypol                                                                                                       US 8"nk 4446 •      lnvontlll)' Pu<choso            -190.50     7,848.23
                                                                                                                                                    Gonoml              Po$otitlo•
 11/12/2020     Expense          No    USPS                                                                                                         USBzri<4446•        Pmloga&llelive1y                -100.40     7,547.83

                                                                                                                                                    USBarlc44CS·        lnvonlolyPun:hose                -95.90     7,451.93




                                                                                                                                                       --
 11/12/2020     E,ponse          No    Poypal
                                                                                                                                                                        ~
 11/12/20211    E,ponso          No    Pllypal                                                                                                      USBarlc4446·        lnYonlory Pun:hoso               -15.99     7,435.94
                                                                                                                                                    Ganoml              Poolpotitlon
 11/12/2020     E,penso          No    Paypal                                                                                                       US Barie 4446 •                                      -57.99 7,377.95
                                                                                                                                                    Gonorol             ~




                                                                                                                                                    - -
 11/13/2020     a-          12'14 No                                                                                                                USBaric4446·        WcllsF11t1101670              -1,200.00     8.177.95
                                                                                                                                                    Gonon,I

 11/13'2020     Chod<       12"5 No    AT&T                                                                                                         US Banlc 4446 •     T"'8jt,one~                      -66.09     11.111.llG

 11/13/2020     Chod<       1248 No    Cox                                                                                                          USBaric4446·                                        -175.50     5,938.36
                                       Communicallons                                                                                               Gonon,J




                                                                                                                                                    --
                                 No    Paypal                                                                                                       US Bonk 4446 •      lnventlll)'Purdlaso             -805.SS     5,330.111
 11/18/2020     Exponsa
                                                                                                                                                    Gonoml              Pcslpotitlon
                e_...                  PQ)'l)III                                                                                                    USB8n<"446·         lnYonloryl'tacha>o              .207.50     5,123.31
 nnS/2020                        No
                                                                                                                                                                        PmtpoQlcxl
                                                                                                                                                     USBzri<4446·       Bonk Scrw:o Clmgas               ·IS.OD     5.108,31
 11n6/2020      "-""             No

 11n112020      E,q,onso         No     USPS                                                                                                         US Bonk 4446 •
                                                                                                                                                     Gonoral
                                                                                                                                                                        Paslogo &     °"""'"             -20.95     5.087.36




                                                                                                                                                     ---- p--
                Expon,o          No     Paypol                                                                                                       U5Banl<4446·                                       •191,00     4,895.38
 11/20/2020                                                                                                                                                             lnvontor, -        ...

 11/20/2020     E,q,or:so        No     USPS
                                                                                                                                                     Gcnoml
                                                                                                                                                     USBar*41446: ..
                                                                                                                                                                        P-btion
                                                                                                                                                                        P~o a Delrtvr,                   ......     4,82&,78


                                 No     NYE&Co                                                                                                       USBonk4446·        """"""Yl'ultho:so                •71.11     4,758.65
 11/20/2020     Expcoso
                                                                                                                                                                        ~
                                        Poypol                                                                                                       USBank44CS·        lnvonlCl)'Pun:hoso               •75.00     4,683.85
 11/20/2020     E,q,onsa         No
                                                                                                                                                                        Pos,poelon




                                                                                                                                                     --
                E,pon,o          Na     Pllypol                                                                                                      USllonk4446•       lnvantmy Pun:h=o                  •7.2A     4,878.41
 11/23l2020

                                 No     Poypol                                                                                                       US Bank 4446 •     lnven:olyf'uft:haso             -266-68 4,409.83
 11/23/2020     Expenso
                                                                                                                                                                        ~
                                                                                                                                                     USBaric4&46·       Po,lllgo&llcMly                  -21.10     4,388.73
 11/23/2020     Exponso          No     USPS

                                                                                                                                                     USBont4446·        lnYorOoryPun:tmo                "355.00     4,1)33.73
  11/24/2020    Expo:100          No    Paypal

                                                                                                                                                                                                                          1/2
              Case 19-05831-LA11                                Filed 02/09/21            Entered 02/09/21 16:22:50             Doc 187                 Pg. 5 of
                                                                                            49
                                                                          Early American Numismatics / Dana Linett
                                                                                     TRANSACTION REPORT
                                                                                         November 2020


DATE


 11/2&2020

 11/25/2020

 11/25/2020
               TRANSACTION
               TYPE
                             IIUM ADJ NAME


                                  No

                                  No

                             1250 No
                                        Paypal

                                        Cml>Onlto ilod<up

                                        BorboroLIMtt
                                                            M5MOIOESCRIPTION



                                                                                                                     --- -~
                                                                                                                     ACCOUNT


                                                                                                                     USB1nk""8•

                                                                                                                     USB1nk4448·

                                                                                                                     U SBank444S·
                                                                                                                                    SPLIT

                                                                                                                                    Poo1potl1lon
                                                                                                                                    rn-r-
                                                                                                                                    Pmlpolllion



                                                                                                                                    ~PaymenllD
                                                                                                                                                                 AMOUNT BALANCE


                                                                                                                                                                   •135.00

                                                                                                                                                                    -83.99
                                                                                                                                                                              3,898.73

                                                                                                                                                                              3,814.74

                                                                                                                                                                 -5,000.00 ·1,185.26
                                                                                                                     General        BJ.Jnot
 11/2&2020



              -              12'9 No

                             12<18 No
                                        Jl,IC) Ccnsulllng

                                        Cox
                                                                                                                     USB1nko44C6•
                                                                                                                     Ganem!
                                                                                                                     USBankol446•
                                                                                                                                    Booldcooping

                                                                                                                                    UJ!Ulloa."Callla & ln!Dmot
                                                                                                                                                                   -625.00 ·1,710.26

                                                                                                                                                                   ·2511.18 •1.968.41




                                                                                                                     - --
                                        Communlcatlons                                                               Gonon,J
 11/25/2020                  1247 No    Edco                                                                         USBank4446-    Ullllllos:Trasll              ·132.47 ·2.100.91
                                                                                                                     Gonoral
 11/25/2020                       No    EAHA                                                                         USBznk4446·                                 10,000.00    7,899.09

TOCllll1rlJS-4448•Blnond
                                                                                                                                                                       •·
                                                                                                                                                                 2,857.1)3
TOTAi.
                                                                                                                                                                       •·
                                                                                                                                                                 2,3157.1)3




                                                                                                                                                                                  2/2
          Case 19-05831-LA11                      Filed 02/09/21              Entered 02/09/21 16:22:50                        Doc 187              Pg. 6 of
                                                                                49




                                                GENERAL ACCOUNT
                                               BANK RECONCILIATION*

Balance per bank statement dated:                                                                                 $

Plus deposits in transit (a):

            Deposit Date                                     Deposit Amount




            SEE ATTACHED BANK RECONCILIATIONS


            Total deposits in transit                                                                             $

Less outstanding checks (a):

             Check Number              Check date               Check Amount




            Total outstanding checks                                                                              $

Bank statement adjustments**

Adjusted bank balance                                                                                             $




        *It is acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form.
        **Please attach a detailed expfanaUon of any bank statement adjustment.
          Case 19-05831-LA11                      Filed 02/09/21               Entered 02/09/21 16:22:50                   Doc 187   Pg. 7 of
                                                                                 49

                                                          Early American Numismatics / Dana Linett
                                                        US Bank 4446 • General, Period Ending 11/30/2020

                                                                     RECONCILIATION REPORT




Any changes made to transactions after this date aren't included in this report.

Summary                                                                                                                                         USO

Statement beginning balance_____________________________________                                                                   __18,986.70
Checks and payments cleared (54)                                                   •                                                       -19,457.52
Deposits and other credits cleared (3)                                                                                                      15 808 50
St t     I d' b I                     ----                                           -----------------··--                                    ,   •
  a amen en mg a ance - - - - - · - · - - - · · · - - · - - - - · - - - - - - - - - - - - - - - - - - - - - - - - - - - · - - - · - - - - · 15,337.68




Details

Checks and payments cleared (54)

DATE                             TYPE                              REF NO.                    PAYEE                                   AMOUNT (USO)
10/28/2020                       Check                             1233                       Ron Guth                                        -500.00
10/28/2020                       Check                             1232                       Barbara Linett                                -5,250.00
10/30/2020                       Check                             1235                       Cox Communications                              -260.48
10/30/2020                       Check                             1234                       Office of the U.S. Trustee                      -325.00
10/30/2020                       Check                             1236                       Edco                                            -132.47
10/30/2020                       Check                             1237                       Cox Communications                              -175.50
11/01/2020                       Expense                                                      Paypal                                          -244.65
11/01/2020                       Expense                                                      Paypal                                          -100.00
11/03/2020                       Expense                                                      USPS                                            -165.45
11/04/2020                       Expense                                                      Paypal                                          -109.60
11/04/2020                       Expense                                                      Paypal                                           -64.99
11/04/2020                       Check                             1239                       JMO Consulting                                  -772.50
11/04/2020                       Check                             1238                       Delta Dental                                     -64.92
11/04/2020                       Expense                                                      Paypal                                          -411.38
11/05/2020                       Expense                                                      USPS                                             -79.75
11/06/2020                       Expense                                                      USPS                                             -71.95
11/06/2020                       Deposit                                                                                                    -3,000.00
11/09/2020                       Expense                                                      Paypal                                          -575.00
11/09/2020                       Expense                                                      Paypal                                          -630.52
11/09/2020                       Expense                                                      Paypal                                          -379.95
11/09/2020                       Expense                                                      Paypal                                           -76.00
11/09/2020                       Expense                                                      Paypal                                           -69.00
11/10/2020                       Expense                                                      Paypal                                           -67.75
11/10/2020                       Expense                                                      Paypal                                           -22.49
11/10/2020                       Expense                                                      Paypal                                          -293.12
11/10/2020                       Expense                                                      Paypal                                           -19.99
11/10/2020                       Expense                                                      Paypal                                          -267.00
11/10/2020                       Expense                                                      Paypal                                          -129.50
11/11/2020                       Expense                           1241                       SDGE                                             -19.73
11/11/2020                       Expense                           1243                       Medicare Premium                                -433.80
11/11/2020                       Expense                           1242                       SDGE                                            -120.97
11/12/2020                       Expense                                                      USPS                                            -100.40
11/12/2020                       Expense                                                      Paypal                                           -95.90
11/12/2020                       Expense                                                      Paypal                                          -190.50
11/12/2020                       Expense                                                      Paypal                                           -15.99
11/12/2020                       Expense                                                      Paypal                                           -35.88
11/12/2020                       Expense                                                      Paypal                                           -57.99
11/13/2020                       Check                             1244                                                                     -1,200.00
11/13/2020                       Check                             1246                       Cox Communications                              -175.50
         Case 19-05831-LA11                   Filed 02/09/21     Entered 02/09/21 16:22:50              Doc 187   Pg. 8 of
                                                                   49
DATE                             TYPE                  REF NO.              PAYEE                                  AMOUNT (USO)
11/13/2020                      Check                  1245                 AT&T                                            -66.09
11/16/2020                      Expense                                                                                     -15.00
11/16/2020                      Expense                                     Paypal                                        -207.50
11/16/2020                      Expense                                     Paypa1                                        --605.55
11/17/2020                      Expense                                     USPS                                            -20.95
11/20/2020                      Expense                                     USPS                                            -66.60
11/20/2020                      Expense                                     Paypal                                        -191.00
11/20/2020                      Expense                                     Paypal                                          -75.00
11/20/2020                      Expense                                     NYE&Co                                          -71.11
11/23/2020                      Expense                                     USPS                                            -21.10
11/23/2020                      Expense                                     Paypal                                           -7.24
11/23/2020                      Expense                                     Paypal                                        -266.58
11/24/2020                      Expense                                     Paypal                                        -355.00
11/25/2020                      Check                  1249                 JMO Consulting                                -525.00
11/25/2020                      Check                  1248                 Cox Communications                            -258.18

Total                                                                                                                 -19,457.52

Deposits and other credits cleared (3)

DATE                             TYPE                  REF NO.              PAYEE                                  AMOUNT (USO)
11/10/2020                      Deposit                                     Paypal                                          20.00
11/11/2020                      Deposit                                                                                  5,788.50
11/25/2020                      Receive Payment                             EAHA                                        10,000.00

Total                                                                                                                 15,808.50


Additional lnfonnallon

Uncleared checks and payments as of 11/3012020

DATE                            TYPE                   REF NO.              PAYEE                                  AMOUNT (USO)
05/28/2020                      Check                                       !CAT                                          --631.80
08/12/2020                      Check                  1196                 Chapokas Luczynski Dental                       -85.00
08/26/2020                      Expense                                     USamericana                                   -133.95
08/27/2020                      Expense                                     Paypal                                      -1,236.38
11/25/2020                      Expense                                     Carbonlte Backup                                -83.99
11/25/2020                      Check                  1247                 Edco                                          -132.47
11/25/2020                      Check                  1250                 Barbara Linell                              -5,000.00
11/25/2020                      Expense                                     Paypal                                        -135.00

Total                                                                                                                 -7,438.59
 Case 19-05831-LA11      Filed 02/09/21   Entered 02/09/21 16:22:50   Doc 187   Pg. 9 of
                                            49




             1. CASH RECEIPTS AND DISBURSEMENTS (Continued)
                            B. Payroll Account

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                   $      100.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS        $

3. BEGINNING BALANCE                                      $      100.00

4. RECEIPTS:
          TRANSFERRED FROM GENERAL ACCOUNT                $
          TRANSFER FROM OLD ACCOUNT                       $
          INTEREST PAYMENT                                $
          OTHER RECEIPTS                                  $
          RETURNED CHECKS                                 $
          TOTAL RECEIPTS                                  $

5. BALANCE                                                $      100.00

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD

  DATE    CHECK NO.       PAYEE       AMOUNT




                                      $


                       TOTAL DISBURSEMENTS THIS PERIOD: $

7. ENDING BALANCE:                                        $      100.00

8. SOCIAL SECURITY ACCOUNT NUMBER:
   DEPOSITORY NAME A~D LOCATION:
 Case 19-05831-LA11               Filed 02/09/21    Entered 02/09/21 16:22:50       Doc 187   Pg. 10 of
                                                      49




                                          PAYROLL ACCOUNT
                                        BANK RECONClLIATlON*

Balance per bank statement dated:

Plus deposits in transit (a):

            Deposit Date                      Deposit Amount



            SEE ATTACHED BANK RECONCILATION

            Total deposits in transit                                       $


Less outstanding checks (a):

             Check Number        Check date   Check Amount




            Total outstanding checks                                        $

Bank statement adjustments**

Adjusted bank balance                                                           $
         Case 19-05831-LA11                      Filed 02/09/21              Entered 02/09/21 16:22:50            Doc 187         Pg. 11 of
                                                                               49

                                                          Early American Numismatics / Dana Linett
                                                        US Bank 4453 - Payroll, Period Ending 11/30/2020

                                                                    RECONCILIATION REPORT




Any changes made to transactions after this date aren't included in this reporl

Summary                                                                                                                                         USD

Statement beginning balance••- - - - - - - - - - - - - - · - - -..- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 1 0 0 . 0 0
Checks and payments cleared (0)                                                                                                                  0.00
Deposits and other credits cleared (O}                                                                                              ___ ........Q,.QQ
Statement ending balance______________________________                                                     -------------·······--...... ~
Register balance as of 11/30/2020_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 100.00
 Case 19-05831-LA11       Filed 02/09/21       Entered 02/09/21 16:22:50   Doc 187   Pg. 12 of
                                                 49




               1. CASH RECEIPTS AND DISBURSEMENTS (Continued}
                               B. Tax Account

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                         $      100.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS              $

3. BEGINNING BALANCE                                            $      100.00

4. RECEIPT$:
          TRANSFERRED FROM GENERAL ACCOUNT                      $
          TRANSFER FROM OLD ACCOUNT                             $
          INTEREST PAYMENT                                      $
          OTHER RECEIPTS                                        $
          RETURNED CHECKS                                       $
          TOTAL RECEIPTS                                        $

5. BALANCE                                                      $      100.00

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD

  DATE    CHECK NO.         PAYEE          AMOUNT




                                           $


                          TOTAL DISBURSEMENTS THIS PER!OD: $

7. ENDING BALANCE:                                              $      100.00

8. SOCIAL SECURITY ACCOUNT NUMBER:
   DEPOSITORY NAME AND LOCATION:
  Case 19-05831-LA11              Filed 02/09/21   Entered 02/09/21 16:22:50   Doc 187   Pg. 13 of
                                                     49




                                           TAX ACCOUNT
                                        BANK RECONCILIATION*

Balance per bank statement dated:                                          $

Plus deposits in transit (a):

            Deposit Date                     Deposit Amount



            SEE ATTACHED BANK RECONCILIATION

            Total deposits in transit                                      $

Less outstanding checks {a):

             Check Number       Check date   Check Amount




            Total outstanding checks                                       $

Bank statement adjustments**

Adjusted bank balance                                                      $
        Case 19-05831-LA11                       Filed 02/09/21               Entered 02/09/21 16:22:50   Doc 187   Pg. 14 of
                                                                                49

                                                          Early American Numismatics / Dana Linett
                                                           US Bank 4461 - Tax, Period Ending 11/30/2020

                                                                    RECONCILIATION REPORT




Any changes made to transactions after this date aren't included in this report.

Summary                                                                                                                         USO
Statement beginning balance________,,_,________,,___,____,__ ,____,___,____________________________100.00
Checks and payments cleared (0)                                                                                                 0.00
Deposits and other credits cleared (0)
Statement ending balance
                                         -------------·----------------·-----·-----------------·._Q,QQ
                                                                                                    _ 100.00

Register balance as of 11/30/2020,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 100.00
 Case 19-05831-LA11       Filed 02/09/21     Entered 02/09/21 16:22:50    Doc 187   Pg. 15 of
                                               49




                1. CASH RECEIPTS AND DISBURSEMENTS (Continued)
                           8. Wells Fargo Account 1670

1. TOTAL RECEIPTS PER ALL PRIOR REPORTS                          $   96,532.11

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR REPORTS             $     92,720.33

3. BEGINNING BALANCE                                           $      3,811.78

4. REGEi PTS:
           TRANSFERRED FROM GENERAL ACCOUNT                    $      2,500.00
           TRANSFER FROM OLD ACCOUNT                           $
           INTEREST PAYMENT                                      $
           OTHER RECEIPTS                                      $      2,870.14
           RETURNED CHECKS                                     $
           TOTAL RECEIPTS                                      $

5. BALANCE                                                     $      9,181.92

6. LESS: DISBURSEMENTS DURING CURRENT PERIOD

  DATE     CHECKNO;         PAYEE          AMOUNT




SEEA                         HE



                                           $ 6,849.92


                           TOTAL DISBURSEMENTS THIS PERIOD: $         6,849.92

7. ENDING BALANCE:                                               $    2,332.00

8. SOCIAL SECURITY ACCOUNT NUMBER:
   DEPOSITORY NAME AND LOCATION:
                Case 19-05831-LA11                                Filed 02/09/21                        Entered 02/09/21 16:22:50                                           Doc 187                       Pg. 16 of
                                                                                                          49
                                                                               Eariy American Numismatics / Dana Linett
                                                                                                  TRANSACTION REPORT
                                                                                                      Novembcf 2020


DATE            TRANSACTION   NUM ADJ NAME                  MBIOIDESCR!PTION                                                                                                ACCOUHr        SPIJT                          AMOUNT llAI..ANCE
                lYPE
WallaFmgo1670
 ~                                                                                                                                                                                                                                    3,811.41
 Balance
 11Jll2/2020

 11/02/2020
                E>q,ortso

                Exponsa
                                  No

                                  No    FedonzJ e,q,,.,..
                                                             PURCHASE
                                                            - 1 9 CARD3482
                                                            RECURRING PAYMENT
                                                                                               AUTHORIZEDON 11.VI GOOG1.E GSUIT~.)og          650-2530000 CA                WolloF8190
                                                                                                                                                                            1870
                                                                                                                                                                                           Cco,puter
                                                                                                                                                                                           E>;loN09
                                                                                                                                                                                                       and    lnlllrnet     -12.00    3,799.'1

                                                                                                     AUTHORIZED ON 10/31 FEDEXS31696871            MEMPHIS      TN          WolbF8190      Posuqjo a Dellve,y               ·16.15    3,783.20
                                                             8580305843306085 CARD 3482                                                                                     1870
 11Jll2/2020    Exponso           No                        PURCHASE                           AUTHORIZED ON 11/02 COSTCO GAS cons           POWAY        CA                WBlbFargo      Autom-         "-:Gos            -7•.99    3,70027
                                                            P0058030ll054S95254 CARD 3462                                                                                   1870
 11Jll2/2020

 11 Jll2l2020
                Erpensa

                Exponsa
                                  No

                                  No
                                                            PURCHASE
                                                             CAR03462
                                                            PURCHASE
                                                                                               AU1HORIZED ON 1IY.IOSO"PITA22

                                                                                               AUTHORIZED ON 11/02 COSTCO WHSS 10775
                                                                                                                                         Wld!ogo CA S30030506TI 111Z39

                                                                                                                                               POWAY       CA
                                                                                                                                                                            WellsF-
                                                                                                                                                                            1870
                                                                                                                                                                            WellsFargo
                                                                                                                                                                                           -and-
                                                                                                                                                                                           Cffica Supi,llos
                                                                                                                                                                                                                            -60.10

                                                                                                                                                                                                                            .,.7.37
                                                                                                                                                                                                                                      3,&ea.17

                                                                                                                                                                                                                                      3,600.80
                                                            P003803080660~7CARD3462                                                                                         1670
11/02/2020      Exponao           No                        PURCHASE                           AUTHORIZED ON 11.VI RUPPIS PIZZA GRO         SAN DIEGO CA                    Wo!l>Fmgo      PorsonalMcals                    ·26.56    3,574.24
                                                            S380306814661600 CAR03462                                                                                       1870
11/03/2020      Exponso           No    PCGS                PURCHASE                          AUTHORIZED ON 11/02 PCGS- PROFESSIONA            800447.-SCA                  Wcl!IFa,go     GradlngFoo                      ·232.00    3,342.24
                                                            $46030/199736769 CAAD3482                                                                                       1870
11/03l2020      Exponso           No    Coolco              PURCHASE                          AUTHORIZED ON 11/02 COSTCO WHSE C0775            POWAY       CA               WollsFmgo      P...,,..J Clrocodes             -506.81    2..835.83
                                                            P00460300098578 CARD 3-182                                                                                      1870
11/03/2020      Expomo            No                        PURCHASE                          AIIIHORIZEI> ON 11/02 SUP1'LVIIOUSE.COM          880-7S7"'774 !ff             WIIIISFmgo                                     ·138.52    2,6119.11
                                                            5380307780016276 CARD 3482                                                                                      1670           Ropalta and - -
11/03/2020      Expense           No                        PURCHASE                          AUTHORIZED ON 11/02 THE HOME DEPOT 8949           P<YNAY      CA              WcllsFargo                                      -51.70    2,847.41
                                                            P003003tl8111485518 CARD 3-182                                                                                                 Ropaln, and - -
                                                                                                                                                                            1870
11/03/2020      Exponso           No                        PURCHASE                          AUTHORIZED ON 11/02AM2NMldpUS'2061W            Amzn.com,!,illWA               WobFargo       Office Supplies                  ,32.3()   2,615.11
                                                            S5B0307811612088 CARD3482                                                                                       1870
11/03/2020      Erpensa           No                        PURCHASE
                                                            P004603l)B590521513 CARD 3-182
                                                                                              AUTHORIZED ON 11Jll3 TRADER JOE"S "223        SAN DIEGO CA                    WOO.Fargo
                                                                                                                                                                            1870
                                                                                                                                                                                           Pcncnnl Gn>cerios
                                                                                                                                                                                                                            ·=        2..586.83

11/03/2020      Ezpcnsa           No                        PURCHASE                          AUTHORIZED ON II.VI GOOGLE GSUITE_<M>           650-2530000 CA                WellsFargo                                      -12.00    2,574.83
                                                                                                                                                                                           COmpulor end -
                                                            $300307214213901 CARD 3462
11/03/2020      e,q,.,,..         No                        PURCHASE                          AUTHORIZED ON 11Jll2 GOOGLE GSUTTE_oor          650-2530000 CA
                                                                                                                                                                            1870
                                                                                                                                                                            WolbFo,go
                                                                                                                                                                                           "   -
                                                                                                                                                                                           Campulat and lmumat              ·24.00    2,550.83
                                                            S38030~ CARD:J.182                                                                                              1870           Expensos
11J04/202D      E,;,oc1oo         No                        RECURRING PAYMENT
                                                            S300308S0974309U CARD 3482
                                                                                                     AUTHORIZED ON 11.VS DNH'GOOADOY.COM             "'80-5056855AZ         WebFmgo
                                                                                                                                                                            1870
                                                                                                                                                                                           -...~                            ·38.34    2,514.49

11,v.4/2020     ExpoNo            No                        PURCHASE                          AI.ITHORIZED ON 11!113 SO 'WINDMILL FOOD       Clulslmd CA S300309091529369   WollsFargo     Pcrsonal Gmc:"'1ca                -6.39    2,508.10
                                                            CARD3482                                                                                                        1870
11/04/2020      E,:poooo          No    Fado<a!E,p,'3$S     RECURRING PAYMENT                        AUTHORIZED ON 11192 FED EX 531005511         MEMPHIS      TN           WallsFOJgo     P°""II• & Delivoiy               ·58.57    2,449.53
                                                            $380307589776821 CARO 3'162                                                                                     1870
11/D4/202D      Eq,at,so          No    Cosll>o             PURCHASE                          AUTHORIZED ON 11.VS COSTCO WHSE '°462           CARIS8AD CA                   WelaFargo      PoqanaJMoaJs                      ..2.49   2.447.1)4
                                                            P00300309141270151 CARD3'162                                                                                    1870
11/D4/2020      Expenso           No    Amazon              PURCHASE                          AUTHORIZED ON 11Jll3.AmmonwoblCMCO           ews.amaton.m WA                  WollsFIIJ!IO   Offlco&.,;,pllcs                  -6.46    2,440.58
                                                            S3003C86026673I CARO 3-182                                                                                      1870
11/D4/2020      E>;>onse          No    Cmo:oGa             PURCHASE                          AUIHORIZEO ON 11!113 COSTCO GAS 104S2          CARLSBAO CA                    WollsFmgo      Automollllo Elq>onso:Gas         -31.00    2,409.58




                                                                                                                                                                                                                            -
                                                            P00300309197830721 CARD 3462                                                                                    1870
11/0lv.!020     Exponso           No                        RECURRING PAYMENT                        AUTHORIZED ON 11/05 DNH'GODADOY,COM             480-5056655 AZ         WolbFmgo       Scllwaroe_.                      ..79.99   2,329.59
                                                            S380310800301169 CAAD 3-182                                                                                     1670
11/0B/2020      Expofll8          No                        PURCHASE                          AUTHDRIZED ON 11/06 RITE AID 08711          SAN DIEGO CA                      WollsForgo                                                2,287.59
                                                            l'00380311881227298CARD:J.182                                                                                   1870
                                                                                                                                                                                           -         Modlc:al E,:por,so
11/ll6/2020     Deposit           No                        ollaposl1 lo B""1Clv'S1olo 11ltl6/20 03:33:34 PM 13-490 PACIFIC l!IGHLANDS RANCK PKWY SAN DIEGO CA 3462         WolbFasgo      ,Spllt·                        2,500.00    4,787.59
                                                                                                                                                                            1870
11/D9/202I)     Expenso           No    Ebar                PURCHASE
                                                            CAR03462
                                                                                      AUTHORIZED ON ll/07a8ay0'1~                408{J766151 CA S3003127254Cl487            WoilsFargo
                                                                                                                                                                            1870           p--.
                                                                                                                                                                                           lnwnlx>lyl'uldmo                ·199.00    -.sBS.59

                                                                                                                                                                                                                            .23.75 4,564.&4
11/1J9/2020     Expenso           No                        PURCHASE                  AUTHORIZEDON 11/09 DENNY'S 17855          DELMAR        CA P0000000048030979          Wolls Fargo    Poo;onaJMoals
                                                            CARO:J.182                                                                                                      1870
11/1J9/2020     Expon,o           No                        PURCHASE                  AUTHORIZED ON 11197 AMAZON.COM'2828830         AMZN.COMIBIU. WA                       WollsFargo     Offlc:o Supplloa                 •52.70    4,512.14
                                                            8460312545448296 CARD3462                                                                                       1870
11/1J9/2020     ~                 No    PeypoJ              PURCHASE
                                                            S580312724069773 CARD 3462
                                                                                      AUTHORIZED ON 11197 PAVPA!. "FOIIAGED800        -7733CA                               Wol!sFargo
                                                                                                                                                                            1610           .,__
                                                                                                                                                                                           IIM!nlocyl'urchase               -32.34    4,479.SO

11/0W2020       Expon;o           No    Paypal              PURCHASE                  AUTHORIZED ON 11/ll6 PAVPA!. "TKAI.IA EBA    40M3S-7733CA                             WollsFargo     IIMlnllxyl'lmlaso               -383.00    4,116.80
                                                            S3003138S9788489 CARO 3482                                                                                      1870           PCllpUtitlon
11/DM!02!)      Expon,o           No                        RECURRING PAYMENT               AUTHORIZED ON 11/05 EIG'CONSTANTCOl'ITAC          1155-2295506 MA               WollsFargo     Dues & Subsalplions              -55.00    4,061.60
                                                            S580311288744072 CARO 3482                                                                                      1670
11/D9/202!)     e_,..             No    EIJay               PURCHASE                  AUIHORIZEO ON 111V7 oBay 0'24-00033-60     olO!h'l766151 CA S300312722442038          WellaRugo      IIM!nlocy Pun:ha:!e              ·56.95    4,004.flS
                                                            CARD3482                                                                                                        1870           Poslj,o1l1lon
1l/1J9/2020     Expenso           No                        PURCHASE                  AUTHORIZED ON 11/09 VONS 12119           SAN DIEGO CA P004603t5008767146              WellSRllgo     Pamona!GR>Cmlos                  -68.33    3,938.52
                                                            CAAD3462                                                                                                        1870
11IOM020        Exponso           No                        PURCKASE                  AI.ITHORIZED ON 11/06 CRB"CARBONJTE BACK       877-6654466 MA                         WollsFargo     -Expenso                         -113.99   3,854.53
                                                            6380312220435630 CARD 3482                                                                                      1870
11/1J9/2020     Expenso           No                        PURCHASE                  AUIHORIZED ON 11,97 0 Z AKINS           SANDIEGO CA S300313146840025                  WoUaFlll!IO    MNbetld&1!arlalmlont             ,35.60    3,611!Sl
                                                            CARD3462                                                                                                        1670
11/10/2020      Exponso           No    TrucfilngCoon       PURCHASE                  AUTHORIZED ON 11/09 lRUERUNG COURT F          248-949-6100 Ml                         WallaFa,go     ProlosllonolFea:logal            •10.50    3,806•.a
                                                            $56031488$197944 CARO:J.182                                                                                     1870
11112/2C20      Expon,o           No    LAZIJOli<lnQ        PURCHASE                  AUTHORIZED ON 11/10 LAZ PARKING &!0413       LAJOU.A CA                               WOll>Fargo     AIA...-                           ...oo    3,804.43
                                                            B460315893621837 CARD3482                                                                                       1870           Erponso:Pad<J~
11/12/2C20      Exj,onso          No    Foclcnll~           RECURRING PAYMENT               AUlliORIZED ON 11/10 FEOEX 532842216         MEMPHIS       TN                   WolloFargo     PCSlagO & Doll¥oly               .93.40    3,710.95
                                                            S460315494S'IS454 CARO 3-182                                                                                    1870
 11112/2020     Expo,,ao          No                        PURCHASE                  AI.ITHORIZEO ON 11110 RLIPPIS PIZZA GRO    SAN DIEGO CA                               WabFlllg()     PCOl«llllMosls                   -80.25    3,830.70
                                                            S3003160586S7812 CARD 34e2                                                                                      1870
11/12/2020      Expon,o           No    Scripp:sMocbl       PURCHASE                  AUIHORIZED ON 11110 SCRIPPS MEDICA!.FOU        SAN DIEGO CA                           W81!sFa,go     Po,-,,! Modi:al Exponso          -10.00    3,620.70
                                        F-                  8460315847691203 CARD 3482                                                                                      1870
 11113/2020     ~             1244 No                                                                                                                                       Wel!sFa,go     USBank""6·Gooenll              1,200.00    4,820.70
                                                                                                                                                                            1870
 11113/2020     Deposit           No                        oDeposltln Bmnch/Stonl 11113/2003:0S:51 PM2751 VIADELA VALLE DELMARCA3482                                       WellsFaigo     Ebays.loa                      2,783.50    7,584.20
                                                                                                                                                                            1870
 11/13/202D     Expense           No    SlzlorBms           PURCHASE                    Al/THORIZEO ON 11/12 STATERBROS187 9909CARI.IEL SAN DIEGO          CA               Wol!sFZIIO     . . _ Grocorios                ·102.12     7,482.0B
                                                            P00460318083717314 CARO S462                                                                                    1670
 11113/202ll    Exponso           No                        PURCHASE                     AUTHORIZED ON 11113 BIG 5 SPORTING 223     SOLANA BEACH CA                         WellsF"'!I"    Personal Mile.                   .53.88    7,428.22
                                                            PO 00000 0'1333287125 CARD 3462                                                                                 167tl
11113/2020      Expomo            No                        PURCHASE                    AUTHORIZED ON 11113 BIG 5 SPORTING 223      SOI.ANA BEACH CA                        Wellsflllg()   PC<>OMIJ.l!sc.                  .,.1.98    7,386.24
                                                            P000000000307386S5 CARO 34e2                                                                                    1870




                                                                                                                                                                                           ·--
11/13/2020      Exponso           No    -E,ipru,a           RECURRING PAYMENT                AUTHORIZED ON   11111  FEOEX 532933750      MEMPHIS     TN                     WOl!OFo:go     Poslago & Doll¥oly               ·20.06 7,366.18




                                        -~
                                                            S380316488229059 CARO:J.182                                                                                     1870
11116/2020      Expense           No    AudlonZlp           RECURRING PAYMENT                AUTHORIZED ON 11113 AF• AUCTIONZIP SR        614-523-Q059PA                    Wol!sFa:go                                                5.802.68
                                                            S380318719621- CARD3482                                                                                         1870           ~                              1,763.50
 11/18/2020     Exponso           No                        RECURRING PAYMENT                AUlHORIZED ON 1111• FEOEX 5331'17898        MEMPHIS     TN                     WollaFa:!IO    P°"'98 a DolM>II'                -93.41    5,SC9.27
                                                            -9473132178 CARD3482                                                                                            1870
 11118/2020     Expense           No                        PURCHASE                    AUTHORIZED ON 11115 VONS 12327          SOI.ANA BEACH CA                            Wells Fargo    Pa=oal Grocorios                ·52.78     5.456.49


                                                                                                                                                                                                                                          112
               Case 19-05831-LA11                              Filed 02/09/21                     Entered 02/09/21 16:22:50                                      Doc 187                  Pg. 17 of
                                                                                                    49
                                                                               Early American Numismatics / Dana Linett
                                                                                            TRANSACTION REPORT
                                                                                                  November 2020


DA1E           'T1WISACT10N   NUM ADJ NAME                llEMO/DESCRll'TION                                                                                     ACCOUNT     SPI.IT                    AMOUNT BAI.ANCE


 11116/2020
               TYPE

               E2l*tOO            No
                                                          l'0CM80320783347309 CARD 3482
                                                          PURCHASE                    AUTHORIZED DN 11/13 50 "PITA22          Sanlliogo CA 6380319026827446
                                                                                                                                                               1670
                                                                                                                                                               Wol!:sFargo
                                                                                                                                                                             -ard-                       -41.45    5,415.0'

 11116/2020

 11/16/2020

 11/16/2020

 11/16/2020
               Exponso

               Exponso

               Exponso

               Expense
                                  No

                                  Ho

                                  No

                                  No
                                       Dtapbox
                                                          CARD34S2
                                                          RECURRING PAYMENT
                                                          SM!03207708530Z1 CARO 3482
                                                          RECURRING PAYMENT
                                                          $30032059045438CAR03482
                                                          PURCHASE
                                                                                            AUTHORIZED ON 11115 DROPBOX"Ft.'IP1HRTPO

                                                                                            AUTHORIZED ON 11f15 DNH"GOOAOOY.COM

                                                                                      AUTHORIZED ON 11/15 BICl 5 SPORTINCl 223
                                                          POOCI000007B7751646 CARD 3462
                                                          RECURRINCl PAYMENT                AUTHORIZED ON 11114 ROCKETlAW 877.757.
                                                                                                                                      -~      DROPBOX.COM CA




                                                                                                                                    SOLANA BEACH CA

                                                                                                                                           WWW.ROCKEll.AW CA
                                                                                                                                                               1670
                                                                                                                                                               WellsFmgo
                                                                                                                                                               1670
                                                                                                                                                               WOOsF-
                                                                                                                                                               1670
                                                                                                                                                               WollsF-
                                                                                                                                                               1670
                                                                                                                                                               WellsFaigo
                                                                                                                                                                             SOl!wmo Exponso

                                                                                                                                                                             SoftwlllO Expec,sa

                                                                                                                                                                             P...-Mlsc.
                                                                                                                                                                                                         ·11.99

                                                                                                                                                                                                          -9.99

                                                                                                                                                                                                        •1S0.77

                                                                                                                                                                                                         -39.99
                                                                                                                                                                                                                   ~.OS

                                                                                                                                                                                                                   5,393.06

                                                                                                                                                                                                                   5.242.29

                                                                                                                                                                                                                   5.202.30
                                                          53003191138884491 CARO 3462                                                                          1670          - - Feos:l.o;aJ
 11116/2020    Expense            No                      PURCHASE                    AIITHORIZEO ON 11/15 VONS 12327          SOLANA BEACH CA                 WellsF•rgo    PCISOMI Oroc:eriaa           -8.18    5,194.14
                                                          Poo300320784379206 CARO 3462                                                                         1670
 11/17/2020    Exponso            No   Dtapt,:,:c         RECURRINCl PAVMENT                AUTHORIZEOON 111160roi,boxFGVT69GKl.5          141-58576933 CA     WellsFa,go    soctworo Exponso            •11.99    5,182.15
                                                          5460321853987767 CAR03482                                                                            1670
 11/17/2020    Exponso            No                      PURCHASE                    AUJHORIZEOON 11/15CARL'SJR201            SOLANA BEACH CA                 We11$Fargo    Pen:onal MoaJ&               .a.,cs 5,175.70
                                                          $580320794028840 CARD 3482                                                                           1670
 11117/2020    Exponso            No                      RECURRING PAYMENT                 AUTHORIZED ON 11/15AD0BE CRcAllVE CLO           -coe-53&-6000CA    WollsFlllgO   SollwateEx;,onse            -52.99    5,122.71
                                                          S500320582402987 CARO 3482                                                                           1670
11117/2020     Expense            No                      PURCHASE                    AIJlHORIZED ON 11117 RIIE AID 06711      SAN DIEGO CA                    WollsFargo    PfflOMJ Modical Exponso    ·106.00    5,016.71
                                                          POOCI00000887537578 CARD 3482                                                                        1670
1t/18l2020     Expanse            No                      PURCHASE                    AUTHORIZED ON 11/16 CRB'CAR90NITE BACK           877.-..00 I.IA          We!lsFargo    SoltwmoExpease             ·119.99    4,896.72
                                                           5380322219948891 CARO 3482                                                                          1870
 11/18/2020    Exponso            No                       PURCHASE                   AUTHORIZED ON 11116 FIUPPIS PIZZA GRO        SAN DIEGO CA                Wells Fargo   P.....aJMoals               ·22.62    4,674.10
                                                          8560324110993m CARO 3-182                                                                            1670
 11/19/2020    Expense            No   Fodon!IE,q)l1>Sa    RECURRINCl PAYMENT               AUTI-IORIZED ON 11/16 FEDEX 533350487        MEMPHlS      1N       WollsFargo    PaslllgO & Oolwly           ·21.20    4.852.90
                                                           S300321S30ll44B21 CARD 3462                                                                         1870
 11/20/2020    Exponso            No                       PURCHASE                   AUTHORIZEDON 11/20Po'1a1Comor           Enclnltls CA P003003257D7545768  Wells Fargo   PotlaQO&Dellve,y            -88.20    4,764.70
                                                           CARD3482                                                                                            1670
 11/20/2020    Exponso            No                       PURCHASE                   Al/JHORIZED ON 11/20 VONSl2119           SAN DIEGO CA P00580326002D700<8 WollsFar;o    Pe=nal-                     •75.13    4,689.57
                                                           CARD3482                                                                                            1670
 11/23/2020    ~                  No                       PURCHASE                   AUTHORIZED ON 11121 CARL'S JR 201        SOLANABEACH CA                  Wells Forgo   P8"'000!Moals                -6.39 4,684.18
                                                          S 3 ~ CAR03462                                                                                       1670
 11/23/2020    Exponso            No                       PURCHASE                   AUll!ORIZED ON 11121 COSTCO GA9 llG462         CARLSDAD CA               Walls Fargo   AulomolllleElponso:Gas      -a:1.75 4,620.43
                                                           l'00580328672411173 CARO 3-182                                                                      1670
 11/23/2020    Exponso            No   Fedo<al e,p,...     RECURRINCl PAYMENT               AUTHORIZED   ON 11121 FEDEX 533898793        MEMPIIIS     TN       WellsF-       P-&Dollw,y                 ·109.63    4,510.60
                                                           S58032657S092837 CARO 3482                                                                          1670
 11/23/2020    Exponso            No                       PURCHASE                   AUTHORIZED ON 11/22DZAK!NS             SANDIEGO CA 5460327718873919      Wells Fargo   Moab and En1ef1alnmont      ·20.20    4,490.60
                                                           CAR03462                                                                                            1670
 11/23/2020    l!,:poftlO         No                       PURCHASE                   AUTHORJZED ON 11/20 GRIFFIN ACE HDWE           SAN DIEGO CA              Wellsl'argo   Repalt1 and Moln!onanco      -8.81    4,481.99
                                                           5460325843319128 CARD 3462                                                                          1870
               Exponsc,                                    PURCHASE                   AUIHORIZED ON 11/2150'PITA22            IOftcfiogc> CA S30032702842947D  WellsFargo    Moalsond-                   -38.25    4.443.74
 11/23/202II

 11/23/2020    Dopo:,11
                                  No

                                  No
                                       ,..._              CAR03482                                                                                             1670
                                                                                                                                                               WGl!sFlllgO
                                                                                                                                                               1670
                                                                                                                                                                             RepainJ andMaintonsnco      106.64    4.550.:lll


 11/2:!/2020   Expenso            No                      RECURRINCl PAYMENT               AUTHORIZED ON 11122 DNtrGODADDY.COM ·       48Q.50588S5 ~           WellsFargo    Softw1uaE,q,ense            ·12.99    4,537.39




                                       -                                                                                                                                     ·-p-
                                                          S580327572913125 CARO 3462                                                                           1870
               Exponso            No   Ebay               PURCHASE                  AUTHORIZED ON 11123 EBAY.COMICC          888-749-3229 CA S56032ll650150184 WollsFargo    lnvanto,yPurchase          •188.65    4,348.74
 11/24/2020
                                                          CARD3482                                                                                             1670          Poslpallllon
               Exponso            No                      PURCHASE                  AUTHORIZED ON 11/23 FREEIIANS           215-563-9275 PA SS8032875909482    WollsFlllgO                              .227.50    4,121.24
 11124/2020
                                                          CAR03482                                                                                             1670          Pcslpelltio<I
                                  No   Fodon!IE,ptess     RECURRING PAYMENT                AUTHORIZED ON 11/23 FEDEX 534146514       MEMPHIS 1N                WellsFargo    Po.loge & llollw,y          •211.60   4,092.84
 11l25/2020    ~
                                                          6580328640691359 CARD 3462                                                                           1670
                                  No   Vons               PURCHASE                  AUTHORIZED ON 11/25 VONS 12119         SAN DIEGO CA PC038033D854964187 WellsF-           PersanalClrocerios          .71.44    4,021.20
 11l25/2020    Exponso
                                                          CARD3462                                                                                             1670
 11/25/2020    Exponso            No   Ebay               PURCHASE                  AUll-lO!llZED ON 11l24ollay0"1-122-S6     .a&-3766151 CA S5B032ll54372C24 Wells Fargo    hlvmlmlyPu:cbaso           ·164.20 3,857.00
                                                          CARD3482                                                                                             1870          PoslpOlhlon
                                  No   Ebay               PURCHASE                  AUTHORIZED ON 11125 oBay 0"23-os127·98    408-3766151 CA S4S0330828108976 WollsFargo     111Y811!0ryl'un:hase       ·135.00    3.722.00
 11127/2020    Expon$o
                                                          CARD3462                                                                                             1670          PostpOtlllon
 11127/2020    Expoma             No   FGdo!l!JExpnm      RECURRlNCl PAYMENT               AUTHORIZED ON 11125 FEDEX 534435578       MEMPHIS     1N            WellsF-       Pcstago & DeiM>,y           •16.75    3,705.25
                                                          5580330480245817 CARD 3462                                                                           1670
                                  No   Ralphs             PURCHASE                   AUTHORIZED ON 11127 RALPHS,03455 DEL MAR SAN DIEGO CA                     WelisFargo    Persona!Grocorles           -48.08    3.657.17
 11127/2020    ExpoRsa
                                                          POOCIOOOOOS74313286 CARD 3462                                                                        1670
 11/30/2020    Expanse            No                      RECURRING PAYMENT                AUTHORIZED ON 1 1 / 2 7 ~ 0 n l          B00-448-8848 CA            WollsFargo    ScllwaroE,por...            .aoo      3.629.17
                                                          8580332477572164 CARO 3482                                                                           1670
 11/30/2020    Expanse            No   Fodeml Exp,aos     RECURRlNCl PAYMENT               AUTHORIZED ON 11/28 FEDEX 534865667       MEMPHIS     1N            WallsFargo    Postage & llollw,y          ·1754     3,551.63
                                                          5400333498973388 CARO 3462                                                                           1670
                                  No                      PURCHASE                   AUTHORIZED ON 11/30 7•ELEVEM          SAN DIEGO CA P00000000111377o893 WollsFargo       p...,.ud°"""""'3            -20.00    3,531.63
 11/30/2020    Expanse
                                                          CARD3462                                                                                             1670
Tocaltcr-Fmgo11170                                                                                                                                                                                           •·
                                                                                                                                                                                                         2711.18
TOTAL                                                                                                                                                                                                        •·
                                                                                                                                                                                                         279.78
 Case 19-05831-LA11               Filed 02/09/21    Entered 02/09/21 16:22:50   Doc 187   Pg. 18 of
                                                      49




                                        WELLS FARGO ACCOUNT
                                        BANK RECONCILIATION*

Balance per bank statement dated:

Plus deposits in transit (a):

            Deposit Date                      Deposit Amount



            SEE ATTACHED BANK RECONCILATION


            Total deposits in transit                                       $

Less outstanding checks (a):

             Check Number        Check date   Check Amount




            Total outstanding checks                                        $

Bank statement adjustments**

Adjusted bank balance                                                       $
            Case 19-05831-LA11                                                Filed 02/09/21                                Entered 02/09/21 16:22:50                                                        Doc 187                       Pg. 19 of
                                                                                                                              49

                                                                                              Early American Numismatics / Dana Linett

                                                                                                Wells Fargo 1670, Period Ending 11/30/2020

                                                                                                              RECONCILIATION REPORT




Any changes made to transactions after this date aren't included in this report.

Summary                                                                                                                                                                                                                                                               USD


~~!~~e~~~~~;~~~t~~l:~:d •(77)·:::::::::::::::::::::::::~~::~:::::::~:::::::::::::::::::::::::::~~::::~~::::::::::::::::::::::::::~~:::::::::::::::::::::::::::~~~::::::::::::::::::::::. . . . . . . . . . . . . .:i:~J~:~;
~~~~~n~~~~~;~~~=~~ cleared (3) ...- ...............................................-,..·--·-·· ..··-----------.................................................................._ .......... _ .. _____,......_ ......:~:::~:~::_::·· 5,370.14
                  _...................- ....- ................_ ........_..................... _........................................_..______..,_..................................................................._.........._..,_..._ ........................ 2,331.63




Details

Checks and payments cleared (77)

DATE                                                 TYPE                                                  REF NO.                                               PAYEE                                                                           AMOUNT (USD)
11/02/2020                                           Expense                                                                                                                                                                                                      -26.56
11102/2020                                           Expense                                                                                                     Federal Express                                                                                  -16.15
11/02/2020                                           Expense                                                                                                                                                                                                      -12.00
11/02/2020                                           Expense                                                                                                                                                                                                      -47.37
11/02/2020                                           Expense                                                                                                                                                                                                      -60.10
11/02/2020                                           Expense                                                                                                                                                                                                      -74.99
11/03(2020                                           Expense                                                                                                                                                                                                      -28.28
11/03/2020                                           Expense                                                                                                                                                                                                      -24.00
11/03/2020                                           Expense                                                                                                                                                                                                      -12.00
11/03/2020                                           Expense                                                                                                                                                                                                       -32.30
11/03/2020                                           Expense                                                                                                     PCGS                                                                                           -232.00
11/03/2020                                           Expense                                                                                                     Costco                                                                                         -506.61
11/03/2020                                           Expense                                                                                                                                                                                                    -136.52
11/03/2020                                           Expense                                                                                                                                                                                                     -51.70
11(04/2020                                           Expense                                                                                                                                                                                                      -6.39
11i04!2020                                           Expense                                                                                                     Costco Gas                                                                                      -31.00
11/04/2020                                           Expense                                                                                                     Amazon                                                                                           -6.46
11/04/2020                                           Expense                                                                                                     Costco                                                                                           -2.49
11/04/2020                                           Expense                                                                                                     Federal Express                                                                                 -58.57
11/04/2020                                           Expense                                                                                                                                                                                                     -36.34
11/06/2020                                           Expense                                                                                                                                                                                                     -42.00
11/06/2020                                           Expense                                                                                                                                                                                                     -79.99
11/09/2020                                           Expense                                                                                                                                                                                                      -23.75
11/09/2020                                           Expense                                                                                                                                                                                                     -35.60
11/0912020                                           Expense                                                                                                     Paypal                                                                                          -32.34
11/0912020                                           Expense                                                                                                     Paypal                                                                                         -363.00
11/09/2020                                           Expense                                                                                                     Ebay                                                                                           -199.00
11/09/2020                                           Expense                                                                                                                                                                                                     -83.99
11/09/2020                                           Expense                                                                                                                                                                                                       -66.33
11/09/2020                                           Expense                                                                                                     Ebay                                                                                             -56.95
11/09/2020                                           Expense                                                                                                                                                                                                      -55.00
11/09/2020                                           Expense                                                                                                                                                                                                      -52.70
1,/10/2020                                           Expense                                                                                                     Truefiling Court                                                                                -10.50
11/12/2020                                           Expense                                                                                                     LAZparking                                                                                       -4.00
11/12/2020                                           Expense                                                                                                                                                                                                     -80.25
11/12/2020                                           Expense                                                                                                     Federal Express                                                                                 -93.48
11/12/2020                                           Expense                                                                                                     Scripps Medical Foundation                                                                      -10.00
11/13/2020                                           Expense                                                                                                     Stater Bros                                                                                    -102.12
11/13/2020                                           Expense                                                                                                                                                                                                     -53.86
        Case 19-05831-LA11                    Filed 02/09/21      Entered 02/09/21 16:22:50     Doc 187   Pg. 20 of
                                                                    49
DATE                             TYPE                   REF NO.               PAYEE                         AMOUNT (USO)
11/13/2020                      Expense                                       Federal Express                         -20.06
11/13/2020                      Expense                                                                               -41.98
11/16/2020                      Expense                                                                                 -8.16
11116/2020                      Expense                                                                                 -9.99
11/16/2020                      Expense                                       Dropbox                                 -11.99
11/16/2020                      Expense                                                                               -41.45
11/16/2020                      Expense                                                                               -52.78
11/16/2020                      Expense                                       Federal Express                         -93.41
11/16/2020                      Expense                                                                            -150.77
11/16/2020                      Expense                                                                               -39.99
11/16/2020                      Expense                                       Auction Zip                        -1,763.50
11/17/2020                      Expense                                       Dropbox                                 -11.99
11/17/2020                      Expense                                                                            -106.00
11/17/2020                      Expense                                                                              -52.99
11/17/2020                      Expense                                                                                -6.45
11/18/2020                      Expense                                                                             -119.99
11/19/2020                      Expense                                       Federal Express                        -21.20
11/19/2020                      Expense                                                                              -22.62
11/20/2020                      Expense                                                                              -75.13
11/20/2020                      Expense                                                                              -88.20
11/23/2020                      Expense                                                                              -38.25
11/23/2020                      Expense                                                                              -20.20
11/23/2020                      Expense                                                                                -8.61
11/23/2020                      Expense                                                                              -12.99
11/23/2020                      Expense                                                                                -5.39
11/23/2020                      Expense                                                                              -63.75
11/23/2020                      Expense                                       Federal Express                      -109.63
11124/2020                      Expense                                       Freemans                             -227.50
11/24/2020                      Expense                                       Ebay                                 -188.65
11/25/2020                      Expense                                       Ebay                                 -164.20
11/25/2020                      Expense                                       Federal Express                        -28.60
11/25/2020                      Expense                                       Vons                                   -71.44
11/27/2020                      Expense                                       Ebay                                 -135.00
11/27/2020                      Expense                                       Ralphs                                 -48.08
11/27/2020                      Expense                                       Federal Express                        -16.75
11/30/2020                      Expense                                                                              -28.00
11/30/2020                      Expense                                       Federal Express                       -77.54
11/30/2020                      Expense                                                                             -20.00

Total                                                                                                          -6,849.92

Deposits and other credits cleared (3)

DATE                             TYPE                   REF NO.               PAYEE                         AMOUNT (USO)
11/06/2020                      Deposit                                                                          2,500.00
11/13/2020                      Deposit                                                                          2,763.50
11/23/2020                      Deposit                                       Ace Hardware                         106.64

Total                                                                                                           5,370.14


Additional Information

Uncleared deposits and other credits as of 11/30/2020

DATE                             TYPE                   REF NO.               PAYEE                         AMOUNT (USO)
11/13/2020                      Check                   1244                                                     1,200.00

Total                                                                                                           1,200.00
  Case 19-05831-LA11                    Filed 02/09/21             Entered 02/09/21 16:22:50                     Doc 187      Pg. 21 of
                                                                     49




                                               D. SUMMARY SCHEDULE OF CASH

    ENDING BALANCE FOR PERIOD:

                GENERAL ACCOUNT 4446                                                             $    7,598.74
                PAYROLL ACOUNT 4453                                                              $      100.00
                TAX ACCOUNT 4461                                                                 $      100.00
                WELLS FARGO ACCOUNT 1670                                                         $    2,331.64
                PETTY CASH                                                                       $
                COSTCO CASH CARD 3850                                                            $
                WALMART CASH CARD 4456                                                           $
                WALMART CASH CARD 6211                                                           $
                WALMART CASH CARD 6229

                                                                                                 $ 10,130.38




   TOTAL CASH AVAILABLE

*Specify the fund and the type of holding (i.e. CD, Savings Account, Investment Securities, elc.J, and the depository name,
location, and account number.
-Attach exhibit itemizing all petty cash transactions.




NOTE: Attach copies of monthly account statements from financial institutions for each account
 Case 19-05831-LA11       Filed 02/09/21             Entered 02/09/21 16:22:50           Doc 187          Pg. 22 of
                                                       49




                  2. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS,
                        AND OTHER PARTIES TO EXECUTORY CONTRACTS

                           ;-:--~no '.~:"''_~Y                              Pu::n-f'ETITION
                          OF PAYMENTS                AMOUNT OF              PAYMENTS NOT
 CREDITOR LESSOR, ETC.        (Mo./Qtr.)              PAYMENT               MADE (NUMBER)              TOTAL DUE
PHH Mortgage              Monthly                $          7,166.41                           9 $        64,497.69
US Bank - HELOC           Monthly                $          2,600.00                           9 $        23,400.00




                                                                       TOTAL DUE                   $      87,897.69




                                            3. TAX LIABILITIES

FOR THE REPORTING PERIOD:                                                                          $
                        GROSS SALES SUBJECT TO SALES TAX                                           $
                        TOTAL WAGES PAID                                                           $


                                                   TOTAL POST-                                        DATE
                                                 PETITION AMOUNTS             AMOUNT               DELINQUENT
                                                       OWING                 DELINQUENT            AMOUNT DUE
FEDERAL WITHHOLDING                              $             -
STATE WITHHOLDING                                $               -
FICA - EMPLOYER'S SHARE                          $               -
FICA - EMPLOYEE'S SHARE                          $               -
FEDERAL UNEMPLOYMENT                             $               -
STATE EMLOYERS TAX                               $               -
SALES AND USE                                    $               -                                              ·-J
REAL PROPERTY                                    $               -     ..
                                                                                     I
                                                                                     --                         --
OTHER: (SPECIFY)
TOTAL                                            $               -     $                  Ji   I
        Case 19-05831-LA11                    Filed 02/09/21            Entered 02/09/21 16:22:50                     Doc 187           Pg. 23 of
                                                                          49
                                                                                                                                           Page 9 of 13



                                             4. AGING OF ACCOUNTS PAYABLE AND ACCOUNTS RECEIVABLE

                                                     ACCOUNTS PAYABLE*                      ACCOUNTS RECEIVABLE
                                                     (POST-PETITION ONLY)                  Pre-Petition   Post-Petition
30 days or less                                                                                         $    16,915.00
31 - 60 days                                                                                            $    31,718.90
61 - 90 days                                                                                            $            -
91 -120 days                                                                                                $           -
Over 120 days
Totals                                                $                          -      $               -   $     48,633.90
                                                     * EAHA paid $33,223.81 directly to vendors and creditors of Debtor
                                                     thereby reducing Accounts Receivables by that amount.
5. INSURANCE COVERAGE

                                                                                                              POLICY
                                                                                         AMOUNT OF          EXPIRATION    PREMIUM PAID
                                                          NAME OF CARRIER                COVERAGE              DATE         THROUGH
General Liability - Real Prop. - Residence           Chubb                             $ 4,478,000.00           6/21/2021     11/30/2020
General Liability - Personal Property                Chubb                             $  2,239,000.00          6/21/2021     11/30/2020
Extended Liability
General Liability - Vehicles                         Chubb                                                         6/21/2021          11/30/2020




6. UNITED STATES TRUSTEE QUARTERLY FEES
(TOTAL PAYMENTS)

                                                                                                                                                   Qtrly Fee Still
                  Qtrly Period Ending                      Total Disbursements             Qtrly Fees           Date Paid          Amount Paid         Owing

                                         9/30/2019                                     $          325.00          11/20/2019   $         325.00
                                        12/31/2019                                     $          975.00           1/22/2020   $         975.00
                                         3/31/2020                                     $          975.00            5/5/2020   $         975.00
                                         6/30/2020                                     $          975.00           7/29/2020   $         975.00
                                         9/30/2020                                     $          325.00          10/30/2020   $         325.00




*Post-Petition Accounts Payable should not include professionals' fees and expenses which have been incurred but
not yet awarded by the court. Post-Petition Accounts Payable should include professionals' fees and expenses
authorized by Court Order but which remain unpaid as of the close of the period of the report.
 Case 19-05831-LA11                   Filed 02/09/21            Entered 02/09/21 16:22:50              Doc 187        Pg. 24 of
                                                                  49




                          7. SCHEDULE OF COMPENSATION PAID TO INSIDERS

                                        Date of Order
                                         Authorizing               Authorized Gross          Gross Compensation
        Name of Insider                 Compensation                Compensation             Paid During the Month

NIA




* Please indicate how compensation was identified in the order (e.g. $1,000/wk; $2,500/mo)




                          8. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                         Date of Order
                                          Authorizing                                        Amount Paid During the
        Name of Insiders                   Payment                     Description                  Month

Dana Linett                                      12/2/2019    Mortgage                       $                 -
Dana Linett                                      12/2/2019    Medical Expense                $              656.72
Dana Linett                                      12/2/2019    Utilties                       $              706.85
Dana Linett                                      12/2/2019    Personal Misc.                 $              746.61
Dana Linett                                      12/2/2019    Groceries                      $              985.32
Dana Linett                                      12/2/2019    Personal Meals                 $              167.51
Dana Linett                                      12/2/2019    HELOC                          $                 -
        Case 19-05831-LA11                      Filed 02/09/21   Entered 02/09/21 16:22:50     Doc 187         Pg. 25 of
                                                                   49




                                                9. PROFIT AND LOSS STATEMENT
                                                     (ACCRUAL BASIS ONLY)
                                                                                                Cumulative
                                                                        Current Month          Post-Petition
Sales/Revenue:
          Gross Sales/Revenue

Cost of Good Sold:
          Beginning Inventory at cost
          Purchases
          Less: Ending Inventory at costs
          Cost of Goods Sold (COGS)                                                $0.00                  $0.00

Gross Profit                                                        $                      $

            Other Operating Income (Itemize)

                                                                   SEE ATTACHED
Operating Expenses:
          Payroll - Insiders                                       $
          Payroll - Other Employees                                $
          Payroll Taxes                                            $
          Other Taxes (Itemize}                                    $
          Depreciation and Amortization                            $
          Rent Expense - Real Property                             $
          Insurance
          Real Property Taxes
          Telephone and Utilities                                  $
          Repairs and Maintenance                                  $
          Travel and Entertainment (Itemize}                       $
          Miscellaneous Operating Expenses (Itemize}               $
             Bank service charge                                   $

            Total Operating Expenses                                $                      $

            Net Gain/(Loss) from Operations                        $                       $

Non-Operating Income:
         Interest Income
         Net Gain on Sale of Assets (Itemize)
         Other (Itemize)
         Total Non-Operating Income                                 $                      $

Non-Operating Expenses:
         Interest Expense                                          $                       $
         Legal and Professional (Itemize}                          $                       $
         Other (U.S. TRUSTEE FEES)                                 $
         Total Non-Operating Expenses                              $                       $

Net lncome/(Loss}                                                   $                      $




      (Attaoh exhibit listing all itemizations required above)
       Case 19-05831-LA11             Filed 02/09/21   Entered 02/09/21 16:22:50   Doc 187   Pg. 26 of
                                                         49

                                   Early American Numismatics / Dana Linett
                                                 PROFIT AND LOSS
                                                   November 2020


                                                                                                      TOTAL
Income
  Auction Sales through EAHA                                                                      16,915.00
  Ebay Sales                                                                                       2,763.50
  Merchandise Sales                                                                                5,788.50
  Unapplied Cash Payment Income                                                                        0.00
Total Income                                                                                     $25,467.00
Cost of Goods Sold
 Cost of Goods Sold                                                                                10,251.60
 Grading Fee                                                                                          232.00
Total Cost of Goods Sold                                                                         $10,483~60
GROSS PROFIT                                                                                     $14,983.40
Expenses
 Automobile Expense
  Gas                                                                                                 169.74
  Parking                                                                                               4.00
 Total Automoblle Expense                                                                             173.74
 Bank Service Charges                                                                                  15.00
 Bookkeeping                                                                                        1,297.50
 Computer and Internet Expenses                                                                        48.00
 Dues & Subscriptions                                                                                  55.00
 Equalization Payment to B.Linet                                                                    5,000.00
 Insurance Expense
  Auto                                                                                                441.64
  Excess                                                                                              140.44
  Homeowners                                                                                        1,n4.94
 Total Insurance Expense                                                                            2,357.02

 Meals and Entertainment                                                                              195.60
 Office Supplies                                                                                      138.83
 Paralegal Assistance                                                                               3,136.00
 Postage & Delivery                                                                                 1,149.79
 Professional Fees
  Legal                                                                                            22,680.49
 Total Professional Fees                                                                           22,680.49

 Repairs and Maintenance                                                                              320.19
 Software Expense                                                                                     532.25
 Telephone Expense                                                                                     66.09
 Utilities                                                                                            175.50
  Cable & Internet                                                                                    258.18
  Electricity                                                                                         140.70
  Trash                                                                                               132.47
 Tota1 Utilities                                                                                      706.85

Total Expenses                                                                                    $37,872.35

NET OPERATING INCOME                                                                             $ -22,888.95

NET INCOME                                                                                      $-22,888.95




                                                                                                         1/1
      Case 19-05831-LA11           Filed 02/09/21    Entered 02/09/21 16:22:50   Doc 187   Pg. 27 of
                                                       49


                              Early American Numismatics / Dana Unett                           r
                                               PROFIT AND LOSS
                                      September 30, 20'19 - November 30, 2020



                                                                                                     TOTAL
lncorne
 Auction Sales through EAHA                                                                    362,867.35
 Consigned Sales                                                                               107,912.89
 Ebay Sales                                                                                     23,756.64
 Merchandise Sales                                                                              15,883.15
 Unapplied Cash Payment Income                                                                  50,704.82
Total Income                                                                                  $561, i 24.85
Cost of Goods Sold
 Cost of Goods Sold                                                                            133,287.83
 Grading Fee                                                                                       742.00
 Sellers Fees                                                                                    2,072.75
Total Cost of Goods Sold                                                                      $136,102.58
GROSS PROFIT                                                                                  $425,022.27
Expenses
 Advertising and Promotion                                                                            25.00
 Automobile Expense
  Gas                                                                                               1,587.77
  Parking                                                                                              95.25
  Registration                                                                                        502.00
  Repairs & Maintenance                                                                               548.16
  Roadside Assitance                                                                                   52.00
 Total Automobile Expense                                                                           2,785.18
 Bank SeNice Charges                                                                                 318.03
 Bookkeeping                                                                                    10,363.50
 Commerical Loan Payment                                                                        18,762.69
 Computer and Internet Expenses                                                                    425.80
 Contract Labor                                                                                    235.00
 Court Expenses                                                                                    296.88
 Dues & Subscriptions                                                                              970.00
 Equalization Payment to B.Linet                                                                63,500.00
 HELOC Payment                                                                                  13,786.90
 Insurance Expense                                                                               3,322.96
  Auto                                                                                           1,454.96
  Dental                                                                                           600.93
  Earthquake                                                                                     2,636.40
  Excess                                                                                           565.80
  Health                                                                                           406.50
  Homeowners                                                                                     5,236.62
 Total Insurance Expense                                                                        14,224.17
  Janitorial Expense                                                                                  250.00
  Meals and Entertainment                                                                           2,554.49




                                                                                                        1/2
       Case 19-05831-LA11        Filed 02/09/21   Entered 02/09/21 16:22:50   Doc 187   Pg. 28 of
                                                    49


                             Early American Numismatics / Dana Linett
                                            PROFIT AND LOSS
                                    September 30, 2019- November 30, 2020



                                                                                               TOTAL
 Mortgage Payment                                                                           36,890.30
 Office Supplies                                                                             8,286.64
 Paralegal Assistance                                                                        6,648.50
 Pest Control                                                                                  165.90
 PO Box Rental                                                                                 803.00
 Postage & Delivery                                                                         27,570.62
 Professional Fees                                                                           5,500.00
  Legal                                                                                    259,883.28
 Total Professional Fees                                                                   265,383.28
 Repairs and Maintenance                                                                    10,133.88
 Safe Deposit Box Rental                                                                       929.04
 Sales Tax Paid                                                                                -11.52
 Security Alarm                                                                              1,476.00
 Software Expense                                                                            2,893.02
 Taxes
  Business Property                                                                            660.57
 Total Taxes                                                                                   660.57
 Telephone Expense                                                                            2,801.52
 Travel                                                                                      ·1,234.55
 US Trustee Quarterly Fees                                                                    3,575.00
 Utilities                                                                                      n1.10
 Cable & Internet                                                                             4,093.47
  Electricity                                                                                3,894.34
  Propane                                                                                        65.00
  Trash                                                                                       1,933.31
  Water                                                                                       3,318.30
 Total Utilities                                                                            14,081.52
Total Expenses                                                                            $512,019.46
NET OPERATING INCOME                                                                      $ -86,997.19
NET INCOME                                                                                $-86,997.19




                                                                                                  212
 Case 19-05831-LA11                 Filed 02/09/21      Entered 02/09/21 16:22:50   Doc 187   Pg. 29 of
                                                          49



                                             10. BALANCE SHEET
                                           {ACCRUAL BASIS ONLY)

ASSETS                                                   Current Month End
Current Assets:
          Unrestricted Cash                              $
          Restricted Cash                                $
          Accounts Receivable                            $
          Inventory                                      $
          Notes Receivable                               $
          Inventory                                      $
          Notes Receivable                               $
          Prepaid Expenses: Legal                        $
          Other {Itemize)                                $
          Total Current Assets                                               $

                                                             SEE ATTACHED
Property, Plant, and Equipment                           $
Accumulated Depreciation/Depletion
           Net Property, Plant. and Equipment                                $

Other Assets (Net of Amortization):
          Due fromm Insiders                             $
          Other (Itemize)                                $
          Property held for Sale - Wise Rd               $
          Total Other Assets                                                 $

TOTAL ASSETS                                                                 $
                                                                             $
LIABILITIES
Postpetition Liabilities:
           Accounts Payable                              $
           Taxes Payable                                 $
           Notes Payable                                 $
           Professional Fees                             $
           Secured Debt                                  $
           Other (Itemize)                               $
               Accrued Branch Manager Payroll            $
               Accrued payroll                           $
               Deferred Revenue                          $
               Garnishments                              $
               Health Insurance Liabilities              $
           Total Postpetition Liabilities                                    $

Prepetition Liabilities:
           Secured Liabilities                           $
            Priority Liabilities                         $
            Unsecured Liabilities                        $
           Other (Itemize)                               $
           Total Prepetition Liabilities                                     $

TOTAL LIABILITIES                                                            $

EQUITY:
        Prepetition Owners' Equity                       $
        Postpetition Profit/(Loss)                       $
        Direct Charges to Equity
TOTAL EQUITY                                                                 $

TOTAL LIABILITIES & EQUITY                                                   $
     Case 19-05831-LA11              Filed 02/09/21   Entered 02/09/21 16:22:50   Doc 187   Pg. 30 of
                                                        49


                               Early American Numismatics / Dana Linett
                                                BALANCE SHEET
                                              As of November 30, 2020


                                                                                                   TOTAL
ASSETS
 Current Assets
 Bank Accounts
  Costco Cash Card 3850                                                                              0.00
  Petty Cash                                                                                       400.00
  US Bank 4446 - General                                                                         7,899.09
  US Bank 4453 - Payroll                                                                           100.00
  US Bank 4461 - Tax                                                                               100.00
  Walmart Money Card 4104                                                                            0.00
  Walmart Money Card 4556                                                                          755.42
  Walmart Money Card 6211                                                                          -10.00
  Walmart Money Card 6229                                                                           -7.60
  Wells Fargo 1670                                                                               3,531.63
 Total Bank Accounts                                                                           $12,768.54
 Accounts Receivable
  Accounts Receivable                                                                           48,633.90
 Total Accounts Recelvable                                                                     $48,633.90
  Other Current Assets
  Holding Account Transfer                                                                       17,459.87
  Inventory Prepetition                                                                       1,2n,41s.so
  Inventory Purchase Postpetitlon                                                                88,930.38
  Prepetition Assets
   Legal Retainer - Denise Lynch                                                                   500.00
   Legal Retainer - Mary Lehman                                                                  1,500.00
   Loan to son-in-law made by ex-w                                                             104,000.00
   Mens Clothing                                                                                   850.00
   Prepaid Legal Fees                                                                           14,807.00
   TD Ameritrade SEP/IRA                                                                         4,500.00
  Total Prepettllon Assets                                                                     126,157.00
  Total Other current Assets                                                                 $1,510,025.75
 Total Current Assets                                                                        $1,571,428.19




                                                                                                        1/4
      Case 19-05831-LA11              Filed 02/09/21   Entered 02/09/21 16:22:50   Doc 187   Pg. 31 of
                                                         49


                            Early American Numismatics / Dana Linett
                                                 BALANCE SHEET
                                               As of November 30, 2020


                                                                                                        TOTAL
 Fixed Assets
  Ford Material Held in Trust                                                                  2,425,000.00
  Prepetition Fixed Assets                                                                          -676.88
   1481 O Rancho Santa Fe Farms Hom                                                            2,800,000.00
   1964 Ford Mustang                                                                               5,000.00
   1997 Stratus 22' Boat                                                                           6,000.00
  2003 Chevy Suburban                                                                              4,500.00
   2013 Chevy Malibu                                                                               7,500.00
  2014 Craftsman 24hp mower                                                                          500.00
   Homegoods & Appliances                                                                         15,150.00
   Numismatic Items - Non Inventor                                                               524,000.00
  Office Furniture                                                                                 1,700.00
 Total Prepetltion Fixed Assets                                                                3,363,673.12
 Total Fixed Assets                                                                           $5,788,673.12
 Other Assets
  Due from EES                                                                                          200.00
 Total Other Assets                                                                                    $200.00
                                                                                               ····-    ....
TOTAL ASSETS                                                                                  $7,360,301.31




                                                                                                           2/4
      Case 19-05831-LA11            Filed 02/09/21   Entered 02/09/21 16:22:50   Doc 187   Pg. 32 of
                                                       49


                               Early American Numismatics / Dana Linett
                                               BALANCE SHEET
                                             As of November 30, 2020


                                                                                                     TOTAL
LIABILITIES AND EQUITY
 Liabilities
  Current Liabilities
   Other Current Liabilities
    Accrued Legal Fees                                                                        215,911.32
    PrePetition Adv on Consigned                                                              119,940.00
   Total Other Current Uablllffes                                                            $335,851.32
 -·                   ..                                                                     ..       -     ...
 Total Current Uablllffes                                                                    $335,851.32
  Long-Term Liabilities
   Prepetition Liabilities
   Bank of America Credit Card                                                                  60,367.83
   Barbara Linett                                                                            2,331,778.00
   Beatrice Snider, Esq.                                                                       884,054.79
   Citi Advantage Credit Card                                                                   86,401.52
   Citi Costco Credit Card                                                                      73,602.70
    Deborah Linett                                                                             259,231.16
    Franchise Tax Board                                                                          4,000.00
    Internal Revenue Service                                                                    30,000.00
   JP Morgan Credit Card                                                                        61,978.70
   Julia Garwood, Esq                                                                          113,000.00
    Linda Cianciolo, Esq                                                                         3,000.00
    Linda Papst deLeon, Esq                                                                    108,685.00
    Popular Mortgage                                                                         1,322,324.46
    Stephen Temko, Esq                                                                           4,723.00
    US Bank Commercial                                                                         250,000.00
    US Bank Credit Card 0561                                                                    47,939.01
    US Bank Credit Card 1694                                                                     2,440.24
    US Bank Credit Card 5704                                                                    20,798.18
    US Bank Credit Card 6031                                                                    19,304.25
    Us Bank Credit Card 7212                                                                    12,978.00
    US Bank HELOC                                                                              488,660.24
   To1al Prepetltlon Uablllties                                                              6,185,267.08
  Total Long-Tenn Uablllties                                                                $6,185,267.08

 Total Uablllties                                                                           $6,521,118.40
 Equity
 Opening Balance Equity                                                                           877,561.12
 owners Equity                                                                                     80,113.27
  Personal Clothing                                                                                  -101.27
  Personal Groceries                                                                               -9,193.39
  Personal Meals                                                                                   -1,776.81
  Personal Medical Expense                                                                         -3,496.08




                                                                                                          3/4
      Case 19-05831-LA11            Filed 02/09/21   Entered 02/09/21 16:22:50   Doc 187   Pg. 33 of
                                                       49


                              Early American Numismatics / Dana Linett
                                               BALANCE SHEET
                                             As of November 30, 2020


                                                                                                   TOTAL
  Personal Misc.                                                                               -21,368.80
  Transfer from Prepetition Funds                                                               32,328.35
  Net Income                                                                                  -114,883.48
 Total Equity                                                                                $839,182.91
TOTAL UABILmES AND EQUITY                                                                   $7,360,301.31




                                                                                                     4/4
           Case 19-05831-LA11                Filed 02/09/21          Entered 02/09/21 16:22:50                  Doc 187         Pg. 34 of
                                                                       49

                                                                                                                                 Page 13 of 13


                                                                11. QUESTIONNAIRE

1)        Has the debtor-in possessin made any payments on Its pre-petition unsecured debt except as have been authorized by the court?
..;.x;..___ No
_ _ _ Yes              Explain:

2)        Has the debtor-in possession during this reporting period provided compensation or remuneration to any officers, directors,
          principals, or other insiders without appropriate authorization?

"'"x"-__ No
_ _ _ Yes              Amount, to whom; and for what period?

3)       State what progress was made during the reporting period toward filing a plan ofreorganization:
         Debtor's Plan was rejected by the Court, the Debtor and creditor Barbara Unett are in discu$siom~ regarcffng a potential liquidating plan
          using a liquidating trust that may be acceptable to bothpartie.s.

4)       Describe potential future develpmentswhich may have a signifiyant impact on the.case:
         Outcome·of Adversarial Action and Appeal agalnstBarbara Lihett.
         Perding status of Covid-19 stay at home orders and economic recession as.a result;
         Submission of a liquidating plan or potential conversion
5)       Attach copies of all Orders granting. relief from the automatic stay that were entered. during the reporting period.

6)       Did?ou receive any.exempt income thi~month, which is not set forth in th.e operating report?

"'"X'-·_ _ No
_ _ _ Yes.             Please set fPrth the amounts and the source of the income.



         I, D.ana Aaron Linett, declare .under penalty .ofperjury tha I h e fully read and u. erstood the foregoing
         debtor-in-possession operating report and that the inform tiori ontained .herein i ue and complete to the
         best of my knowl~dge.


            2/9/2021
         Date
 Case 19-05831-LA11                              Filed 02/09/21                         Entered 02/09/21 16:22:50     Doc 187      Pg. 35 of
                                                                                          49
                                                                                                                              Business Statement
           bank.
         P 0. Box 1800
                                                                                                                                       Account Number:
                                                                                                                                                   4446
         Swnl Paul, t-Ainnesota 0510 l--OfiOO                                                                                          Statement Period:
         4o14           TRN                                  s                      y        ST01                                           Nov 2. 2020
                                                                                                                                                through
                                                                                                                                           Nov 30, 2020

                                                                                                                                            Page 1 of 5
          l I[•• I1111, f!. '•!I•, ju IHl!!llf • p I11 I111,!II I!• I! 1, I!'! •1 II ll, J
          00006~H391 01 Af3 0..119 000638650135989 P Y
          ESTATE OF DANA I.INETT EA!{L Y AME!~ICAN                                                                                 To Contact U.S. Bank
          NlJfvilSMATICS
          D[BTOR iN POSSESSION                                                                         24-Hour Business
          BANKRUPTCY CASE 19-05831 -11 GfNEnAL ACCT                                                    Solutions:                        1-B00-673-3555
          PO 80X3507
          RCHO SANTA FE GA 92067-350/
                                                                                                       U.S. Bank accepts Relay Caf!s
                                                                                                       internet:                            usbank.com




Scan here with your phone's camera to download the U S. Sank Mobile App.




Thank you for choosing U.S Bank. We would like to inform you of upcoming changes that may lmpact your account. The chart
below lists account modifications that go into effect beginning January ·J, 2021,
To determine if these changes wiH impact you, review the 'Analysis Service Charge Detaii' section of l:i1"1is statement for your
current usage of these services. This is typically found on the iast page.

If you have any questions or would /ike to discuss your account options, please cal! us at 1 .80D.673.3555. We accept relay
calls.
               Case 19-05831-LA11                                       Filed 02/09/21                                                   Entered 02/09/21 16:22:50                                   Doc 187                    Pg. 36 of
                                                                                                                                           49

                                                  nk.                        ESTATE OF DANA UNETT EARLY AMERICAN
                                                                             NUMiSMAT!CS
                                                                             DEBTOR IN POSSESSION
                                                                                                                                                                                                                      Business Statement
                                                                                                                                                                                                                                    Account Number:
                                                                             BANKRUPTCY CASE 19-058:{1-1 l GENERAL ACCT                                                                                                                       4446
                                                                             PO BOX3507                                                                                                                                             Statement Period:
                                                                             RCHO SANTA FE CA 92067,,3507                                                                                                                                Nov 2, 2020
                                                                                                                                                                                                                                             through
                                                                                                                                                                                                                                        Nov 30, 2020

                                                                                                                                                                                                                                            Page 2 of 5


                                                                                                                                                                                              "'""'""""'"""''"   ______ ,
                                                                                                                                                                                                                            \t'.![~.::CGO.NJ] N.U!::P)




Account Summary
                                                         # Items
Beginning Batance on Nov 2 ·                                            $                                     18,986.70
Customer Deposits                                               2                                             15,788.50
Other Deposits                                                 1                                                  2000
Card Withdrawals                                              36                                               6,162.36-
Other Withdrawals                                              1                                                              15.0Q..
Chec!<s Paid                                                  17                                               13,280.14-

         Ending Balance on Nov 30, 2020 $                                                                      15,337.68

Customer Deposits
Number_                   Date                     Ref Number                                                       Amount                                                     Date           Ref Number                                       Amount
                     ······· Nov12               . 6955238930                                                      5,78850                                                     Nov27          9253877015                                   . 10,000.00

                                                                                                                                                                     Total Customer Deposits                                $               15,788.50

Other Deposits
Date ...... DescrijJtion .of Transaclion .................. ....                 ""'""""'"'-'M•"•" ...... '""""'"'""""""""   """"""'""""'"H""'"'"""""'"-'-"" ... "
                                                                                                                                                                                 .............. Ref Number .... "---                          Amoun!
Nov 10 Debit Purchase Ret - VISA                                              On 110920 4029357733 CA                                                                                  4852489064                           S          .        20.00
                     PAYPAL "CHRISTEE                                            REF# 74492150314852489064 USi
                     *·b******'****5250
                                                                                                                                                                        Total other Deposits                                $                   20.00

Card Withdrnwa:ls
Card Number: xxxx-xxxx.-,xxxx-5280
Date. _.Descrip/io1} oFTransacUon                                                                                                                                                      Ref Number                                             Amounl
Nov 2 Debit Purchase .. VISA                                                . On 103020 402-935-773s° CA    . .                                                                       .5852987337                           s                 100.00-
           PAYPAL. "RROBER.TS                                                    REF # 24492150305852987337130
           *•"'·"*"""~*"5280
N::ii/' 4 Debit Rurchasei\/1:sA>                                              '1:)ri 103020Ab8::3J66l5l <CA ' .
            \: ·tea:ay0"'21ioseit~                                          .. ·. cc REF #242042fJ0304003262~9S735 ..•...•....
                                                                                  "·····.··'"
,,,,, " .· ·... ':.:, f.'*t*h"*.**t~\"5280 :....
Nov 4         Debit Purchase ~'Vi'sA                                                 11 ih20 so0~31;J.f7i§. be ·
                     USPS.COM CL!CKNS                                                REF# 2413.7460309600174090321
                     *******"r****5280
             'tiebit    Purchase
                            -VISA 3                             :: .·
               ··· PAYPAL~LFLABADI
              . i'   ;;*;."''~*·.:~-*~280         <. . .                      On 1 1   0420 402:935- 7733 CA
              Debit Purchase - VISA
                 PAYPAL·*BWBlTTNE                                                    REF # 24492150309852231263203

Ncf.( 5 Debit Purchase ~Vi$A ·                                                on uo:ir2cf402::935;r.733 cp;·,. ·..                                                      . ..
               ••' .,PAYPAL ".'GHRIST-EE                                     •·•: ,'..\•'.'REf:~(244.~~j ~9?P985~?J1.04'9s4~··:::::
Nov 6 Debit Purchase - VISA                                                   On 110520 800-344-7779                                                      J5c                          1600173852
         USPS.COM CUCKNS                                                             REF# 241374603116001738528'18

Ncii/ : 9:, 'Debit Purchaise ~ VISA }
            .. •lJsps;coi:v1 cUcKwif'.
                 .:•• ?".';'":':.".":':'""~5280 0c .·....· .••••.


                                                                                                                                                                                                                                                          !le
                     Case 19-05831-LA11                                                   Filed 02/09/21                 Entered 02/09/21 16:22:50                                                                          Doc 187                  Pg. 37 of
                                                                                                                           49
                                        bank.                                                 ESTATE OF DANA UNETT EAHI.Y AMERICAN
                                                                                              NIJMISMA TiCS
                                                                                              DEBTOR !N POSSESSION
                                                                                                                                                                                                                                           Business Statement
                                                                                                                                                                                                                                                          Account Number:
                                                                                              BAN!{RUPTCY CASE 19-05831-·11 GENEFlAL ACCT                                                                                                                                           "· 4446 '-
                                                                                              PO 80X3507                                                                                                                                                 Statement Period:
                                                                                              RGHO SANTA FE CA 92067-3507                                                                                                                                     Nov 2, 2020
                                                                                                                                                                                                                                                                  through
                                                                                                                                                                                                                                                             Nov 30, 2020

                                                                                                                                                                                                                                                                      Page 3 of5

                                                                                                                                                                                                                                      ,:_:";'}::-;,:. '" .·i:,'.·f(CO:Nt·!NllE'b:)
U.S. Bank N~1tbnal Asuc,ciation                                                                                                                                                                                              Account !\lumber                                        -4446
Card Withdrawals (contim.ied}
Card Number: ;,:io:x-xxxx-xxxx-5280
Date              Description of Transaclion                                                                                                                                                           Ref Number                                                     . . . 1,1r11gµuL
Nov 1o Debit Purchase -VISA.                                                . ,,, . . .   .    Onfi0926408:376615i C!\                                                                                 4003874038                                                                69.00-
          eBay 0~06-06035-                                                                             REF# 24204290314003874038728
         *,:-,;,~-~~':'t:"};'f.:*.~*5280
Nov.+o ••Debit Purcriase ~ V1$A: · .                                                           Or:iJ 1_oe;:w.102~~3Ei~77):l3P~ ,_:                                                                                                                                   .. ••· , '7.)3; OQs •·.
                : .> ,PAYP.AL ':FRiTU3:E .·. ·                                                         , R2l\# 244921503;148524751327(}3
                                                                                                                     '.· v·· •.·   . , . • '-~: •,:,··.;,        ' ,
               . ·: .'.·:. :"*."".**"c".**:"5280.\':<' ·; ·
Nov 10 Debit Purchase ~ VISA                                                                    On -; i 0920 402,935-7733 GA                                                                            4852475002                                                             379.95-
           PAYPAL ~GRAYFOX1                                                                        REF# 24492150314852475002211
           ***"'~--*--··*'"·5280
Nov·JO' Debit Purchase ~VlSA · ..

; : ;: : ;: : i :<:.r.~;~):~;5~~~i                           4
                                                                 ~··:,                                                                                      :: ..' ...   ;   ...   :~_/;_:;·:·   .
Nov i O Debit Purchase - V!SA                                                                   On 11 0920 402-935-7733 CA                                                                              4852474841                                                             630.52-
           PAYPAL •cHRISTEE                                                                        REF # 24492Hi0314852474134'1064
           k . . . . . . . ,..,. .••,.,, ..5280


Nov..12 DebitPurchase , V.ISA. :.. -                                                           ·on Tt-W20A-06~3?66J5L CA'.     · .·,. ,,                                                              .·. 5{)03863526..
                  . ·. ·eBayoro9,:0504o{.                                                        : • · REF#2420429D3.r5bD3863528720 ·:.
                                                                                                                                                                                                          .        ..            .
                                                                                                                                                                                                         .··: . ·:.:>:. /.-/;.(::.·
            •· -·:' . ·., *•:•.c:•".~c"'cf'.'152eo t: >:: ....                                                                                                                                            v••"'""·'·'''"'"""•••
                                                                                                                                                                                                          ,                 ,




Nov 12 Debit Purchase - VISA                                                                    On i 11620 408-3766151    CA                                                                            5396342654                                                               22.49-
          eBay 0*.21-06039-                                                                            REF # 24204-29D315396tl4265494i'
          r.*r.""="'*"**5260
i\lav: 1.:z- ·Debit Purchase                        :.--vrsA                                                                                                                                         .·. ·.· 585252525eL:,
.. · · ... , ·· ·-PAYPAl:*BVVBiITNE-.
                     · ·t~~-~:1:1~;~-~?~o.·> ·,:·                                                                                                                                                                                                             .. ,., ..   ,.   ,:,.;, ...... ,.
Nov      12       'Debit Purchase - VISA                                                        On 'I 1020 402-935-7733 GA                                                                              5a5i'524998                                                            129.50-
                     ?AYPAL "VVWOLST12                                                                 REF # 24492150315852524998137
                          "'"*"""'*"'"'*5280
Novi2-: oebff Purcfiase:-visA ..                                                                          1020-408-3766151 ·CA
. . . . ..i<; :- eB?Y:O"?f-06G3:f
: ... ,:.:. ,:.,-~: ·:-'-·,::-.~~;>;~·j:·~·~*:;-?;528Q~'.:,~:,-.. ~- ·...
                                                                                                       RsF#2{2042sbt3}539t:fa?~784$42 .
Nov 12 Debit Purchase " VISA                                                                    on ;11626 io2.'.~3s~fri~ CA .                                                                                                                                                  293:12-
          PAYPAL "'CHRiSTEE                                                                            REF# 24492150315852:i255i 5450
          ""'?,,~..,,..-;or'?'<"""'"*'!':"-.~52 80

Nci\i:JS         ·Q~b1:~\;ttt~ci6~~1;{                                                             nW.~l~ i!i!i~~J./~}o&~Ri.J2a~f2-0··
                                                                                          ·· ·,.·' 9
                                                                                                             0       0             1                                                                                                                           . ·.·.:. · • i5:9$-\

                      . ::'.'.:.'.".':".1',~'::::'*52SO.'··                                                          .~ .~,, ... ::···::,< ~: . .~,           :·:·.·.:"""~·;(:=.·:·,'
                  Debit Purchase " VISA                                                         On 111220 408-3766151 Ct\                                                                              7003984755                                                                35.88-
                     eBay 0"19-06050·                                                                  REF#242042903i7003984755853
                          *""~**""*"**52BO
N6vj-r De.G{Purcf1~se ~\JfSA •.....
                      .·. PAYPAL'*P;,\ULGL.IN
               .. :·.···· :'."..':*~*~::'.'":"'~52130 ·.. ,.: ..·
Nov 13 Debit Purchase - VIS.t\                                                                  On 111220 408-3766151 CA                                                                                7004076638                                                              95.90-
         eBay 0''27-06049-                                                                             FZEF # 24204290317004076638726
         *·.. -~ .... x ......, ... :2280
NovJ.3. DepitPurob~se. 0 Vl$A ·· ... -                                                    . ·. On l'l 1220·800-344'-7779·0C '.• · •                                                    .
         .. : USPS:COM ·Ctl.CKNS                                                              , •.•••. :2-EF.#,24t37~\603i660D:1'6:L754029
          ·--~~:'5280.•
Nov 16 Debit Purchase - VISA                                                                    On ·; 'i 1320 t,02-935-7733                CA                                                           8852686634                                                             190.50-
              PA YPAL '·WWOLST12                                                                       REF# 2449215031 8852686634097

Nov.Jr :.:OebJtPuo::bM<i ,.VI.SA;._..;.:'.:;::
         . _, .. _,-:CFAYPAL:,\PAPERTRt:·.::C
                      , ' "":""'"""*":'"'5280 . .
                       Case 19-05831-LA11                                                         Filed 02/09/21                                            Entered 02/09/21 16:22:50                                   Doc 187                     Pg. 38 of
                                                                                                                                                              49
                                                                nk.                                   ESTATE OF DANt. LINETT EARLY AMERICAN
                                                                                                      NUMISMATICS
                                                                                                      DEfff'OI~ IN POSSESSION
                                                                                                                                                                                                                                    Business Statement
                                                                                                                                                                                                                                                         Account Number;
                                                                                                                                                                                                                                                                               '4446
                                                                                                      BANKRUPTCY CASE 19-058:~1,ii GENERAL ACCT
                                                                                                      PO BOX 3507                                                                                                                                       Statement Period:
                                                                                                      RCHO S1~MTA FE CA 92067-3507                                                                                                                               l\lov 2. 2020
                                                                                                                                                                                                                                                                       through
                                                                                                                                                                                                                                                                Nov 30, 2020

                                                                                                                                                                                                                                                                    Page4of5

                                                                                                                                                                                                                                           :. :, ;{GON-JJNUED)
U.S. Ban1, National /l.ssoc1alion                                                                                                                                                                                      Account Number                                           -4446
Card Withdrawals (coniinued}
Card Number: x:<xx-xxxx-xxxx-5250
Date .......... Description .ofTransaction                            .....                                                                                                                               F-?ef Number                                                 Amount
Nov 17 Debit Purchase - VISA                                                                           On 1·11620402-935,7733 CA . .    .                                                                 ·J S528437S6                                               . 605.55-
                         PAYPAL "CHRISTEE                                                                 REF # .2449215032185284378831 O

Nov i8 D.el:\it Purchase ~'.ViSA ·                                                                              ·j i   i720 8Q0-344-'7779DC · :· · .                                                                                                             · · ···: 20;~5,a
             " ... ,"t/SPS:COMCUCKNS                                                                       ·,.JiEF tt24'J374603236Q0.{7555388t'·
                     . ,:,e,;,,,.,,.~"""5280 ...
Nov 20 .Debit Purchase - VISA                                                                           On :111920 gosq.com NJ                                                                            <) 100553690                                                       7'1.11 •
          SQ "'NYE & CO .. S                                                                               REF # 24692160324100553690084
                         -r.tdt~.J::-.. k .• ~n~ ..   !.'>280
Nov..23: :Pebit Purcbase -'VISA:                                                                , •.· On i 12020800<344-77'79 DC·
                       ..USP.S.:COi\i GUCKNS··.                                        .. :: '. : :REF #24137460326600322107463·· .
                                                                                     .· ....   -.,,   ..........
                                                                                                           . ..;.                    .
Nov 23           Debit Purchase - \/!SA.·                                                               On 112020 402-935-7733 CA
                                                                                                                                                                      .
                                                                                                                                                                                                          5852062430 .                                                  .75.QQ.
                    PAYPAL ~cHR.ISTEE                                                                      F{EF # 24492150325852062430871
            """"'"'"'""'""""5280
Nov:23', Deblt Pi:.tfchase <Vl:SA'..
                 . . . eB:Jy'.O'·:i 9c06098, '
              .. .. : ..,,..~~""':'"'52ao. . .
Nov 24 Debit Purchase • V!SA                                                                            0~ 112320 402-935- 7733 CA·...·                                                                   8852221043                                                          7.24-
                         PAYPAL *KPBAKEN                                                                   REF # 24492150328852221 043877

Nov 241         .Debif Purchase·•~v1sA                                                                                                                                                                 . :.960022t353 . i
                    •· •USRS.COivl-CUCKt-iS .
   :.' /:,;-. :.~:·).:_:;_._,_.: . :.?:~~/-f.::-,,;_101~~s2st/> · .
                                                                                               .-:.--·:···:·:·:::.: .... :.. ·... :.:- .:   . : . :- .· .. '.,   .: .. .' .. ·...:':·,'
i'lov ;ff be'i:i'ttP~rchase ~\.ii'sA                                                                   On ·1 ·12320 402-935-7733 CA
                         P/.1.YP.£\l *PAULOUN                                                                  REF# 2449215032885222'1298405




                                                                                                                                                                          Card 528D Withdrawa!s Subtotal                                  $                         6,162.38-
                                                                                                                                                                                          Tota! Carel Wlthcirawals                        $                         6,162.38-

other Withdrawals
Date             Desc1iotion or Transactio11                                                                                                                                                              ReU1NrnPer                                                ... Amount.
No,; 1ci ·Anafysis ser.vice· ciiarge -..                                      -· ·                                                                                                                        1600000000                                                         15.00-
                                                                                                                                                                                          Total other Withdrawals                         $                                  15.00-
Ch1ecks Presented Conventionally
Check                        . . Ptate                          Ref Number                                                                  Amount                         Check                Dele           Ref Numbe( .._... _ ...                                  Amount
                                                                                                                                                                                                                                                                ........................
·f2:fa                            Nov 2                         8058178797                                                               5.2so:oo                          '1239                 Nov o         8953537849                                                    T!2.50
1233                              Nov 9                         8057861077                                                                  500.00                         ·1240                 Nov 6         9255449126                                            3,000.00
1234                              Nov 4                         8654367950                                                                  325.00                          1244~                Nov 13        9256052091                                            i,200.00
1235                              Nov 2                         8055087613                                                                  260.48                          1248*                Nov 30        8053844249                                              255.18
12:36                             l'-lov 4·                     8655195696                                                                  132.47                          '1249                Nov 30        8055979571                                                    525.00
12:38"                            Nov 9                         8057392112                                                                    64.92
     ~   Gap in check sequence                                                                                                                                                  Conventional Checks Paid (ii}                             $                      12,288.55-

Cbecks Presented Electronically
Check _______ . __Dat? ...... Ref Number ... --··-·---··                                                                              Amount _Descriotion.or Transaction                                          ·-·····-···-··-··--·····Peyee····-·--·-. ·-·-·-·--·--···-·····- .....
'1237             Nov 3                                                                                                                175.50 CHECK PYMT                                                                                Cox Comm - SAN
1241":·                       . Nov.19                                                                                                   . :w:zs::.ARCPYMT·.··.                                                                ··c·sOG&E ..                          .. .......:·.. .
                                                                                                                                                                                                                                                                         ,


1242                              Nov 19                                                                                                 120.97 ARC PYMT                                                                             SDG&E
1243                             Nov 19                                                                          . . ... -· ·.. '.'.. 433i8J:f.pp/f.MENT                                                                             CMSMED1CARE .. : .
           Case 19-05831-LA11                         Filed 02/09/21             Entered 02/09/21 16:22:50                                      Doc 187                    Pg. 39 of
                                                                                   49
                         bank.                           ESTATE OF DANA lits.JETT EAHL Y AMERICAN
                                                         NUMISMATICS
                                                         DEBTOR IN POSSESSION
                                                                                                                                                                Business Statement
                                                                                                                                                                                           Account Number;
                                                         BANKRUPTCY CASE 19-058~31 · 11 GENERAL ACCT                                                                                                           .4445
                                                         PO BOX'.~507                                                                                                                    Statement Period:
                                                         RCHO SANTA FE CA 92067,3507
                                                                                                                                                                                              Nov 2, 2020
                                                                                                                                                                                                  through
                                                                                                                                                                                             Nov 30, 2020

                                                                                                                                                                                                        Page 5 of 5

SfLV:ER·;BUSINES.S.· ¢HECKINGi•·.··                                                                                                                                                i{CQNI!NUED)
U.S. Bank National A,sm::ial1on                                                                                                                    Account Number                                              -4446
Checks Presented Electronica!iy (continuecl)
Check                   Date    F~ef NumL,er               . . .... . .... Amoun( Descrip/ionof'Transactfon                              ·-·.                .. 1-:?Y'?.fit....... . . . . . . . . . . ..
1'245"' ...             Nov.25.....  . ......                               66.09 CHECKPAYMT
                                                                                                                                                                AT&T Services
·124{·· :·• : • ... ·' ·Nov'2f•                                           J7$ 5Q/¢~i~:¢K p\(Mt ::,: ,: . ,.                                                 , idox:¢omm:~: $AH'.:,:·
    • Gap in check sequence                                                                          Electronic Checks Paid (6)                                        $                                    991.59-

                                                                                                                   Tol:a! Checks Paic!                                 $                             13,280.14-
Balance S1.m1rnary
Date                       .. f;ydi(!9B?/P.r.,c;e..      Date .. _. --..--·-· ................. EndingBatance ..           Date·                                  .EndingBa!ance . . .
Nov 2                                13.131.57           Nov 12                                 10,536.24                  Nov 20 ·                                               7,344.97
Nov 3                               12.956 07            Nov i 3                                 9,030.08                  Nov 23                                                 6,836.57
Nov 4                               12,333.15            Nov 16                                  8,824.58                  Nov 24                                                 6,541.95
Nov 5                               10,974.68            Nov 17                                  8,01 i .53                Nov 25                                                 6,120.56
Nov 6                                7,894.93            Nov ·18                                 7,990.58                  Nov 27                                              16,120.86
Nov 9                                7,258.06            Nov 19                                  7,416.08                  Nov 30                                              15,337.65
Nov .10                              5,547.59
    Balances only appear for days refiecting change.


Account Analysis Activity for: October 2020

                                      Account Number:                                                                 -4446                                       $                                           5.00
                                      Account Number:                                                                 .4453                                       $                                           5.00

                                      Account Number:                                                                                                             $                                           5.00

                                      Anaiysis Service Charge assessed to                                              4446                                      ::;;.$_ _ _ _ ___;15.00


                                             .s·ervice}\ctfvity 'fietairfor Account Number
Service                                                                              Volume                                     Ava Unit Price                                                  Total Charge
Depository Services
       Combined Transactions/Items                                                         48                                                                                                        No Charge
     .. P~P¥f $t~lf?"1.tQCt~~      ::> • .                                                                                                                                                            · · i>:oo'.
                                         Subtotal: Depository Services

                                         Fee Based Service Charges for Account Number                                    \-4446
                                              service Activity"i5etail for A-ccount ~fumber
Service _........._._._.... _ _ _ · - - - - - -                  ·---·--..           Volume        _____.__.. _.. Avg_,U:c.e.r.:.:,1ilwP_,1C!.!ic<::.s:....·________.;,._,ro'""la,,.,l_,G:;.;.'t""1a=rq1q.
Depository Services
     Paper Statement Fee                                                                                                                   5.00000                                                            5.00
                                         Subtotal: Depository Services

                                         Fee Based Service Charges for Account Number

                                             "service Activity Detail for Account Number
Service                                                                              Volume                                     Ava Uni/ Price                                                 Total Charae
Depository Services
    Paper Statement Fee                                                                                                                    5.00000                                                            5.00
                                         Subtotal: Depository Services
                                         Fee Based Service Charges for Account Number                                    1-4461                                                                             .5.00 .
 Case 19-05831-LA11                                                Filed 02/09/21                                                            Entered 02/09/21 16:22:50                                Doc 187      Pg. 40 of
                                                                                                                                               49
                                                                                                                                                                                                              Business Statement
                bank.
             P.Q Sox 1£00
                                                                                                                                                                                                                       Account Number.
                                                                                                                                                                                                                                   4453
             Saml Paul, Minnesota 55101-0BGG
                                                                                                                                                                                                                       Statement Period:
             4614          TRN                                                                 s                                        y                ST01                                                               t\Jov 2, 2020
                                                                                                                                                                                                                                through
                                                                                                                                                                                                                           Nov 30, 2020

                                                                                                                                                                                                                            Page i of 2
              11,, 11m111111uhll 111 I• h•11 .. 111,1111 ••11 hf 1, ,1111,, '1 •uh!
              OOOOG9535 01 AB 0419 000638650135934 P Y
              ESTATE OF DANA LINETT EAHLY AMERICAN                                                                                                                                                                 7o Contact U.S. Bank
              NUMISMATICS
              DCBTOH IN POSSESSION                                                                                                                                                     24-f-four Business
              BANKRUPTCY CASE# 19-05831-11                                                                                                                                             Solutions:                        1-800-673-3555
              PO BOX3507
              RCHO SANTA FE CA 92067-3507
                                                                                                                                                                                       U.S. Bank accepts Relay Calls
                                                                                                                                                                                       Internet:                            us/Jank.com




Scan here with your phone's camera to download the U,S. Bank Mobile App,




Thank you for choosing U.S. Banlc. We would like to inform you of upcoming changes that may impact your account. The chart
below lists account modifications that go into effect beginning January i, 2021.

To determine if these changes will impact you, review the 'Analysis SE=rvice Charge Detail' section of this statement for your
current usage of these services. This is typically found on the last page.

If you have any questroris or would like to discuss your account options, please call us at 1.500,673.3555. We accept relay
calls.




i:.·:··::·,·r;·:·~~!J~~wr~;;;;;~~f~4~.;~'~;;;[l-~l~tt01~~~~~,-~~-~:bl•.•:•:;::··:::::······,;
         ·.•· ~f~~l~~i~~~~~~~~~:r~~~!~i:11fi; .~·.·.· · •gj~1~t~:~i~~il!i~!~J;01Jf!1I
     :Loose Currer:icy Oi'dered-(perS100) - $0 .20 ; ,,:,, ..                                                                                    'Loose· CufrenC:y0rdered (pei: $to0f-:S025' : ., '. :
         " loose Goin: Ord?red tP!?rJi'ig} :J6'.00'., · • ::- '.                                                          Lo,9s~ Qoiri·Order~d (per ,bag} - ~1! 99: ,· : I.,
                                                                                                                           1
                                                                                                                                      '\" :


(-~•·:_ •.1;.•:•;,:~;¥~ITtjrt;r;:1t;;1*§r)t~i}ii\r1•.;-),mlt}•tr:;?::·~@ir;.~i1~9 ~:t:;itbt~};;~:~}~?: ·· ·                               r.de

     ,
      :.:TL;: ; ' ' C~s·h          D~p~~it;: ,, . . ' ·:.
             .... Coin Depos1tecf(per 'ro!!)~$0.15 .      <' ,'. '.: :·::                                  Ti
                                                                                                         '. :r>r -+r+ ,; ,'r ?· ::: .; C;st}.Deposits: ' : : .. , ; ..
                                                                                      ,on).. : $0,20 ;: : " ; ; , ·;
                                                                                                                                                                          ?
                                                                                                                                                            Coln'I)ep0sitei:l'(per

li .C'/,L~~;~:t~i~t~~~~~~ifilt~xi~f~~~~,!~tJ;~~i\Hf:f'.&ao~~~ri~~~j66~~e~S~~~,~ff~tt)~~'.~~;~¥bi :iSj
                                    ••••••• .. ••••••••••• .. •••• ,~,,,,-....=_, ~·   •<•Hmrn•U<, •   - - ~ . - v m · - • - - . , " ,__...,.._ .. _ _          _,•-A,,,.   A   --•-
                Case 19-05831-LA11        Filed 02/09/21         Entered 02/09/21 16:22:50   Doc 187   Pg. 41 of
                                                                   49
                            bank.             ESTATE OF DANA UNETT EAHL Y AMERICAN
                                              NUMISMATICS
                                              DEBTOR iN POSSESSION
                                                                                                  Busi11ess Statement
                                                                                                              Account Number:
                                              BANi(f~UPTCY CASE# 19-05831-11                                            +4453
                                              PO BOX 3507                                                     Statement Period;
                                              RCHO SANTA FC CA 92067-3507                                          Nov 2, 2020
                                                                                                                       through
                                                                                                                  Nov 30, 2020

                                                                                                                    Page 2 of 2

    fNFORMA.TIONYOU SHO.UtD;KI\IQW:.:.




    US. Bank National Association                                                            Account Number              \-4453
    Ac:cmmt Summary

....... Beginning Baiance on.Nov-2       s.                 100..00

           Ending Balance on Nov 30, 2D20 $                 i00.00
 Case 19-05831-LA11                               Filed 02/09/21                          Entered 02/09/21 16:22:50     Doc 187          Pg. 42 of
                                                                                            49
                                                                                                                                Business Statement

         P 0. Bex 1&00
                         nk.                                                                                                                Account Number:
                                                                                                                                                        4L6'1
         Saint f'~uL Minnesota :35101-0800                                                                                                  Statement Period:
         4614            TRN                                  $                       y       ST01                                               Nov 2, 2020
                                                                                                                                                     through
                                                                                                                                                Nov 30, 2020

                                                                                                                                                  Page 1 of 2
          I' II! •I 11 I 1111,l lj i,lj, I .!u !11111" 11•1 Il u!• I It tll( u I l1!I I 1ih
          000069643 01 AB 0.419 000638650135941 P Y
          ESTATE OF DANA LINETT EAf~L Y AMERICAN                                                                                     To Contact U.S. Bank
          NUMISMATICS
          DEBTOR [N POSSESSION                                                                           24-Hour Business
          BANKRUPTCY CASE #19-05831-11 TAX ACCOUNT                                                       Solutions:                          1-800-613-3!555
          PO BOX:3507
          RCHO SANTA FE CA 92067.3507
                                                                                                         U.S. Bank accepts Relay Calls
                                                                                                         lntemet                                 usbank.com




Scan hem with your phone's camera to download the U.S. Banl, Mobile App.




Thank you for choosing U.S. Bank. We would like to inform you of upcoming changes that may impact your account. The chart
below lists account modifications that go into effect beginning january 1, 2021.
To determine if these changes will impact you. review the 'Analysis Service Charge Detail' section of this statement for your
current usage of these services, This is typically found on the last page.

lf you have any questions or would like to discuss your account options. please call us at 1.800,673.3555. We accept relay
calls.
             Case 19-05831-LA11       Filed 02/09/21         Entered 02/09/21 16:22:50   Doc 187   Pg. 43 of
                                                               49
                                nk.       ESTATE OF DANA L!NETT EARLY AMERICAN
                                          NlJMISMATiCS
                                          DEBTOR IN POSSESSiON
                                                                                              Business Statement
                                                                                                      Account Number:
                                                                                                        ···- . . . !,461
                                          BANKRUPTCY CASE lt19-0~i831-11 TAX ACCOUNT
                                          P0BOX3507                                                  Statement Period:
                                          RCHO SANTA. FE CA 92057-3507                                     Nov 2; 2020
                                                                                                               through
                                                                                                          Nov 30, 2020

                                                                                                            Page 2 ol 2




U.S. B.ank Natmnaf Assnc1ahnn
Ac:cot.mf Summary

                                                       100.00

       Ending Balance on Nov 30, 2020 $                100.00
   Case 19-05831-LA11                          Filed 02/09/21                 Entered 02/09/21 16:22:50                            Doc 187             Pg. 44 of
                                                                                49


Wells Fargo Everyday Checking
November 30, 2020 m Page 1 of 6




                                                                                                           Questions?
DANA A LINETT                                                                                              Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH11 CASE #19-05831 (SCA)                                                                                    1-800-TO~WELLS              (1-800-869-3557}

PO BOX 3507                                                                                                  TTY: 1-800-877-4833
RANCHO SANTA FE CA 92067-3507                                                                                En espafiol: 1-877-727-2932



                                                                                                           Online: wellsiargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                  P.O. Box 6995
                                                                                                                  Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mwk in tho box indica!es you have these
 company and look forward to· continuing to serve you with your financial needs.                           convenient services withyour account(s). Go lo
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           0     Direct Deposit          D
                                                                                                           Online Bill Pay          D     Auto Transfer/Payment   D
                                                                                                           Online Statements        0     Overdraft Protection    D
                                                                                                           Mobile Banking           0     Debit Card
                                                                                                           My Spending Report       0     Overdraft Service       0

Statement period activity summary                                                                          Account number:             '1670
         Beginning balance on 1111                                                 $3,811.41               DANA A LINETT
         Deposi!s/Addilions                                                         5,370.14               DEBTOR IN POSSESSION
                                                                                                           CH11 CASE#19-05831 {SCA)
         Withdrawals/Subtractions                                                 • 6,849.92
                                                                                                           California account terms and conditions apply
         Ending balance on 11130                                                  $2,331.53
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN):



Overdraft Protection
This account is not curren!ly covered by Overdraft Protection. tf you would like more infonnation regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




      (114)
      Sheet Seq= 0158994
      Sheet 00001 of 00003
   Case 19-05831-LA11                    Filed 02/09/21             Entered 02/09/21 16:22:50           Doc 187          Pg. 45 of
                                                                      49

November 30, 2020    11   Page 2 of 6




Transaction history

                     Check                                                                  Deposits!    Withdr:awa/s/     Ending daily
     Date           Number Description                                                      Additions    Subtractions          balance
     11/2                    Purchase authorized on 10/30 Sq 'Pita 22 San Diego CA                               60.10
                             S300305067118239 Card 3462
     1112                    Recurring Payment authorized on 10/31 Fedex 531696871                              16.15
                             Memphis TN S580305543306085 Card 3462
     11/2                    Purchase authorized on 11/01 Google Gsuite_Log 650-2530000                         12.00
                             CA S460306469646519 Card 3462
     11/2                    Purchase authorized on 11/01 Filippis Pizza Gro San Diego CA                       26.56
                             S380306814661600 Card 3462
     1112                    Purchase authorized on 11/02 Costco Gas #0775 Poway CA                             74.99
                             P005803080545952S4 Card 3462
     11/2                    Purchase authorized on 11102 Cosico Whse #0775 Poway CA                            47.37         3,574.24
                             P00380308066072247 Card :1462
     11/3                    Purchase authorized on 11/01 Google Gsuite_Evo 650-2530000                         12.00
                             CA S300307214213901 Card 3462
     11/3                    Purchase authorized on 11/02 Google Gsuite_Ear 650-2530000                         24.00
                             CA S380307589082524 Card 3462
     1113                    Purchase authorized on 11102 Amzn Mktp US'2861W                                    32.30
                             Amzn.Com/Bilf WA S580307611612086 Card 3462
     11/3                    Purchase authorized on 11/02 Supplyhouse.Com 888-757-4774                         136.52
                             NY S380307788016276 Card 3462
     11/3                    Purchase authorized on 11/02 Pegs - Professiona 800-447-8848                     232.00
                             CA S460307799736769 Card 3462
     11/3                    Purchase authOrized on 11/02 Costco Whse #0775 Poway CA                          506.61
                             P00460308096578254 Card 3462
     11/3                    Purchase authorized on 11/02 The Home Depot 8949 Poway CA                          51.70
                             P00380308111485516 Card 3462
     11/3                    Purchase authorized on 11/03 Trader Joe's #223 San Diego CA                        28.26         2,550.83
                             P00460308590521513 Card 3462
     1114                    Recurring Paymentauihorized on 11/02 Fedex 531905511                               58.57
                             Memphis TN S380307589776821 Card 3462
     11/4                    Purchase auL'mrized on 11/03 Amazon Web Ser,ice                                     6.46
                             Aws.Amazon.CO WA S300308602667394 Card 3452
     11/4                    Recurring Payment authorized on 11/03 Dnh'Godaddy.Com                              36.34
                             480-5058855 AZ. S300308609743098 Card 3462
     11/4                    Purchase authorized on 11/03 Sq 'Windmill Food Carlsbad CA                          6.39
                             S300309091529369 Card 3462
     11/4                    Purchase auU1orized on 11/03 Costco Gas #0462 Carlsbad CA                          31.00
                             P0030030S137830721 Card 3462
     11/4                    Purchase authorized or, 11/03 Costco Whse #0462 Carlsbad CA                         2.49         2,409.58
                             P00300309141270151 Card 3462
     11/6                    Edeposit IN BranchJS!ore 11/06/20 03:33:34 Pm 13490 Pacific    2,500.00
                             Hif;!hlancis Ranch Pkwv San Die20 CA 3462
     11/6                    Recurring Payment authorized on 11105 Dnh'Godaddy.Com                              79.99
                             48().5058855 AZ S380310800301169 Card 3462
     11/6                    Purchase aulhorized on 11106 Rite Aid 06711 San Diego CA                           42.00         4,787.59
                             P003803118S1227296 Card 3462
     11/9                    Recurring Payment authorized on 11/05 Eig'Constan!contac                           55.00
                             855-2295506 MA S580311268744072 Card 3462
     11/9                    Purchase authorized on 11/06 Crb•carbonite Back877-6654466                         83.99
                             MA S380312220435630 Card 3462
     11/9                    Purchase authorized on 11/07 Amazon.Com"282883D                                    52.70
                             Amzn.Com/Eill WAS460312545448296 Card 3462
     11/9                    Purchase authorized on 11/07 Ebay 0·24-06033-60 408-3766151                        56.95
                             CA S300312722442036 Card 3462
     11/9                    Purchase authorized on 11/07 Paypal 'Foragedboo                                    32.34
                             402-935-7733 CA S580312724069773 Card 3462
     11/9                    Purchase authorized on 11/07 Ebay 0'16-06022-99 408-3766151                      199.00
                             CA S300312725443467 Card 3462
     11/9                    Purchase authorized on 11/07 D Z Akins San Diego CA                                35.60
                             S300313146540025 Card 3462
   Case 19-05831-LA11                           Filed 02/09/21             Entered 02/09/21 16:22:50            Doc 187         Pg. 46 of
                                                                             49

November 30, 2020            11   Page 3 of 6




Transaction history (continued)

                            Check                                                                   Deposits/    Withdrawals/     Ending daily
     Date                  Number Description                                                       Additions    Subtractions         balance
     11/9                         Purchase authorized on 11/08 Paypal 'Thalia Eba 402-935-7733                         363.00
                                  CA S3003138397llB489 Card 3462
     1119                         Purchase authorized on 11/09 Denny's #7855 Del Mar CA                                23.75
                                  ?00000000480309379 Card 3462
     11/9                         Purchase authorized on 11/09Vons #2119 San Diego CA                                  66.33         3.818.93
                                  ?00460315008767146 Card 3462
     11/10                        Purchase authorized on 11109 Truefiling Court F 248-946-8100 Ml                      10.50         3,808.43
                                  S580314689197944 Card 3462
     11/1.2                       Recurring Payment authorized on 11110 Fedex 532842216.                               93.48
                                  Memphis TN S460315494575454 Card 3462
     11/12                        Purchase authorized on 11/10 Scripps Medicalfou San Diego CA                         10.00
                                  S460315647691203 Card 3462
     11/12                        Purchase authorized on 11110 Lez Parking 640413 LA Jolla CA                           4.00
                                  $460315693621837 Card 3462
     11/12                        Purchase iiu!horized on 11/10 Filippis Pizza Gm San Diego CA                         80.25         3,620.70
                                  S3003i6056657B12 Card 3462
     11/13                        Edeposit IN Branch/Store 11/13/20 03:08:51 Pm 2751 Via DE LA      2,763.50
                                  Valle Del Mar CA 3462
     11113                        Recurring Payment au!horized on 11/11 Fedex 532933750                                20.06
                                  Memphis TN S380316466229059 Card 3462
     11/13                        Purchase authorized on 11/12 Staterbros167 9909 Carmel San                          102.12
                                  Die20 CA ?00460316083717314 Card 3462
     11/13                        Purchase authorized on 11/13 Big 5 Sporting 223 Solana Beach                         53.86
                                  CA P00000000333287126 Card 3462
     11/13                        Purchase authorized on 11 /13 Big 5 Sporting 223 Solana Beach                        41.98         6,166.18
                                  CA POOOOOOD0030738695 Card 3462
     11/16                        Recurring Payment authorized on 11113 Af • Auclionzip Sr                          1,763.50
                                  814-623-5059 PA $380318719621464 Card 3462
     11116                        Purchase authorized on 11/13 Sq ·Pita 22 San Diego CA                                41.45
                                  S38031902SB27446 Card 3462
     11/16                        Recurring Payment authorized on 11/14 Fedex 533147898                                93.41
                                  Memphis TN 8460319473132178 Card 3462
     11/16                        Recurring Payment authorized on 11114 Rocketlaw 877-757·                             39.99
                                  WWW.Rocke!law CA 8300319838864491 Card 3462
     11/16                        Recurring Paymeni authorized on 11/15 Dnh·Godaddy.Com                                 9.99
                                  480-5058855 AZ S300320590454388 Card 3462
     1i/16                        Purchase authorized on 11115 Big 5 Sporting 223 Solana Beach                        150.77
                                  CA ?00000000787751646 Card 3462
     11/16                        Recurring Payment authorized on 11/15 Dropbox"FL3P1 Hrtpq                            11.99
                                  Droobox.Com CA S460320770853021 Card 3462
     11/16                        Purchase authorized on 1 ·1/15 Vons #2327 Solana Beach CA                            52.78
                                  P00460320783347309 Card 3462
     11/16                        Purchase authorized on 11/15 Vons #2327 Solana Beach CA                                8.16        3,994.14
                                  P00300320784379206 Card 3462
     11117                        Recurring Payment aulhorized on 11/15 Adobe Creative Clo                             52.99
                                  40S-536-6000 CA S5B0320582402967 Card 3462
     11/1.7                       Purchase authorized on 11115 Carl's Jr 201 Solana Beach CA                             6.45
                                  S580320794028640 Card 3462
     11/17                        Recurring Payment authorized on 11/16 Dropbox Fgvt69Gkl5                             11.99
                                  141-58576933 CA 8460321853987757 Card 3462
     11117                        Purctiase authorized on 11/17 Rite Aid 06711 San Diego CA                           106.00         3,816.71
                                  P00000000887537578 Card 3462
     11118                        Purchase authorized on 11/16 Crb·Carbonite Back 877-6654466                         119.99         3,696.72
                                  MA 8380322219948691 Card 3462
     11/19                        Recurring Payment authorized on 11/16 Fedex 533350497                                21.20
                                  Memphis TN S300321530644621 Card 3462
     11119                        Purchase authorized on 11118 Filippis Pizza Gro San Diego CA                         22.62         3,652.90
                                  S580324110993777 Card 3462
     11/20                        Purchase authorized on 11120 Postal Corner Encinitas CA                              88.20
                                  P0030032579754576B Card 3462
     11/20                        Purchase authorized on ~1/20 Vons #2119 San Diego CA                                 75.13         3;\89.57
                                  P00580326002070048 Card 3462




    Shec:Sc>q = 0156995
    Sheol 00002 of 00003
    Case 19-05831-LA11                            Filed 02/09/21               Entered 02/09/21 16:22:50                            Doc 187             Pg. 47 of
                                                                                 49

November 30, 2020           11   Page 4 of 6




Transaction history (continued)

                           Check                                                                                     Deposits/         Wi!l1drnwalsl         Ending daily
       Date               Number Description                                                                         Additions         Subtractions              balance
       11/23                     Purchase authorized on 11/20 Griffin Ace Hdwe San Diego CA                                                     8.61
                                 S46032584331912S card 3462
        11123                    Purchase authorized on 11121 Carl's Jr 201 Solana Beach CA                                                     5.39
                                 S380326546945548 Card 3462
       11/23                     Recurring Payment authorized on 11121 Fedex 533898793                                                        109.63
                                 Memphis TN S580326575092837 Card 3462
       11123                     Purchase authorized on 11/21 Costco Gas #0462 Carlsbad CA                                                     63.75
                                 P00580326672411173 Card 3462
       11/23                     Purchase authorized on 11/21 Sq ·Pita 22 San Diego CA                                                         3S.25
                                 S300327028429470 Card 3462
       11/23                     Recurring Payment authorized on 11/22 Dnh•Godaddy.Com                                                         12.99
                                 480-5058855 AZ S5803275729i3125 Card 3462
       11/23                     Purchase authorized on 11/22 DZ Akins San Diego CA                                                            20.20
                                 3460327719873919 Card 3462
       11/23                     Recurring Payment Reversal on 11/20 Griffin Ace Hdwe San                              106.64                                   3,337.39
                                 Diego CA S610326607040044 Card 3462
       11124                     Purchase authorized on 11/23 Ebay.Com/CC 888-749-3229 CA                                                     188.65
                                 S580328650150164 Card 3462
       11/24                     Purchase authorized on 11/23 Freemans 215-563-9275 PA                                                        227.50            2,921.24
                                 S58032S759094622 Card 3462
       11/25                     Recurring Payment authorized on 11/23 Fedex 534145514                                                         28.60
                                 Memphis TN S580328640691359 Card 3462
       11/25                     Purchase authorized on 11/24 Ebay 0"13-06122-56 408-3766151                                                  164.20
                                 CA S580329543724724 Card 3462
       11/25                     Purchase authorized on 11/25 Vons ir'2119 San Diego CA                                                        71.44            2,657.00
                                 P00380330854964187 Card 3462
       11127                     Recurring Payment authorized on 11/25 Fedex 534435578                                                         16.75
                                 Memphis TN S580330480245817 Card 3462
       11/27                     Purchase authorized on 11/25 Ebay 0'23-06127-98 408-3766151                                                 135.00
                                 CA S460330628108976 Card 3462
       11127                     Purchase authorized on 11/27 Ralphs #0 3455 Del Mar San Diego                                                 46.08            2:;457.17
                                 CA POOOD0000574313286 Card 3462
       11/30                     Recurring Payment authorized on 11/27 lnt*Ouickbooks On!                                                      28.00
                                 800-446-8848 CAS580332477572164Card 3462
       11/30                     Recurring Payment authorized on 11/28 Fedex 534665667                                                         77.54
                                 Memphis TN $460333498973388 Card 3462
       11/30                     Purchase authorized on 11/30 7-Eleven San Diego CA                                                            20.00            2,331.63
                                 POOOOOD00183776893 Card 3462
       Ending batanc11 on 11130                                                                                                                                2,331.63
       Totals                                                                                                      $5,370.14             $6,849.92

       The .Ending Daily Balance does not reflect any ponding withdrawals or holds on deposiled funds that may have been outstanding on your account when your
       transactions posted. ff you had insufficient available funds when a tmr1sectio11 posted, fees may have bean assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


        Fee period_ 11/01/2020_- _1_1/301_20_2_0_________________________                    Standard monthly service fee $10.00 ··---·----···· You paid $0_.o_o__

       The bank has waived the_fee for this fee period .•.•.....
                                                                   -------·-----·-·--------                       ---------····-··········----·--··---
        How to avoid the monthly service fee                                                                   Minimum required                   This fee period
        Have any ONE of the following account requirements
            Minimum daily balance                                                                                         $500.00                      $2,331.63      EJ
            Total amount of qualifying direct deposits                                                                    $500.00                          S0.00      0
            Age of primary account owner                                                                                   17-24                                      0
            The fee is waived when the account is linked to a Wells Fargo Campus ATM or
            Campus Debit Card
 Case 19-05831-LA11          Filed 02/09/21      Entered 02/09/21 16:22:50            Doc 187      Pg. 48 of
                                                   49



 1 John L. Smaha, Esq. Bar No. 95855
     Gustavo E. Bravo, Esq. Bar No. 218752
 2   SMAHA LAW GROUP APC
     2398 San Diego Avenue
 3   San Diego, California 92110
     (619) 688-1557 Telephone
 4   (619) 688-1558 Facsimile
     Attorneys for Debtor, Dana Aaron Linett
 5
                                    UNITED STATES BANKRUPTCY COURT
 6                                  SOUTHERN DISTRICT OF CALIFORNIA

 7    PROOF OF SERVICE                                     Case No. 19-05831-LAll
 8                                                         In re Dana Aaron Linett
 9
            I am employed in the City of San Diego, California. I am over the age of 18 and not a party to the
1O within action. My business address is 23 98 San Diego Avenue, San Diego CA 92110.
11          On February 9, 2021, I caused to be served the following document(s) described as:

12          1.      DEBTORS-IN-POSSESSION'S MONTHLY OPERATING REPORT FOR THE.
                    MONTH OF NOVEMBER 2020
13
      U.S. TRUSTEE
14    Department of Justice
      880 Front Street, Ste. 3230
15    San Diego, CA 92101
16
     [X]    (BY MAIL) I served the individual named by placing the documents in a sealed envelope. I then
17          placed it for collection and mailing with the United States Postal Service this same day, at my address
            shown above, following ordinary business practice.
18
     [X]    (To Be Served by the Court via Notice of Electronic Filing ("NEF")). Under controlling Local
19          Bankruptcy Rules( s) ("LBR"), the document(s) listed above will be served by the court via NEF and
            hyperlink to the document. On February 9, 2021, I checked the CM/ECF docket for this bankruptcy
20          case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
            Notice List to receive NEF transmission at the e-mail address( es) indicated and/or as checked below:
21
            Gustavo E. Bravo:        gbravo@smaha.com
22          Michael D. Breslauer:    mbreslauer@swsslaw.com, wyones@swsslaw.com
            Theron S Covey:          tcovey@raslg.com, CAECF@tblaw.com
23          Sean C Ferry:            sferry@raslg.com, bkyecf@rasflaw.com;sferry@ecf.courtdrive.com
            Thomas B. Gorrill:       tom@gorillalaw.com, r53431@notify.bestcase.com
24          Michael Koch:            MLKoch@live.com, lblaw7@gmail.com;r40511@notify.bestcase.com
            Byron B. Mauss:          bmauss@swlaw.com, idelgado@swlaw.com
25          David Ortiz:             david.a.ortiz@usdoj.gov,
                                     USTP.REGI0N15@USDOJ.GOV;tiffany.I.carroll@usdoj.gov;abram.
26                                   s.feuerstein@usdoj.gov
27
28




                                                          1
 Case 19-05831-LA11           Filed 02/09/21      Entered 02/09/21 16:22:50           Doc 187       Pg. 49 of
                                                    49



 1           John Smaha:              jsmaha@smaha.com,
                                      gbravo@smaha.com;mdawson@smaha.com;jteague@smaha.com
 2           U.S. Trustee:            ustp.regionl5@usdoj.gov

 3
 4           I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct. Executed on February 9, 2021, San Diego, California.
 5
 6
                                                               Isl Amelda M Dawso
 7                                                                Amelda M. Dawson"

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                           2
